







Exhibit 10.01






















































Oceaneering Retirement Investment Plan



























































--------------------------------------------------------------------------------









Amended and Restated Effective
January 1, 2013
(except as otherwise indicated)




TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
ARTICLE II
ADMINISTRATION
2.1
POWERS AND RESPONSIBILITIES OF THE EMPLOYER    10

2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY    10

2.3
ALLOCATION AND DELEGATION OF RESPONSIBILITIES    10

2.4
POWERS AND DUTIES OF THE ADMINISTRATOR    10

2.5
RECORDS AND REPORTS    11

2.6
APPOINTMENT OF ADVISERS    11

2.7
PAYMENT OF EXPENSES    12

2.8
CLAIMS PROCEDURE    12

2.9
CLAIMS REVIEW PROCEDURE    12

ARTICLE III
ELIGIBILITY
3.1
CONDITIONS OF ELIGIBILITY    12

3.2
EFFECTIVE DATE OF PARTICIPATION    12

3.3
DETERMINATION OF ELIGIBILITY    13

3.4
TERMINATION OF ELIGIBILITY    13

3.5
REHIRED EMPLOYEES AND BREAKS IN SERVICE    13

3.6
OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE    13

ARTICLE IV
CONTRIBUTION AND ALLOCATION
4.1
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION    13

4.2
PARTICIPANT’S SALARY REDUCTION ELECTION    16

4.3
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION    18

4.4
ALLOCATION OF CONTRIBUTION AND USAGE OF FORFEITURES AND EARNINGS    19

4.5
MAXIMUM ANNUAL ADDITIONS    20

4.6
ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS    21

4.7
PLAN‑TO‑PLAN TRANSFERS (OTHER THAN ROLLOVERS) FROM QUALIFIED PLANS    22

4.8
ROLLOVERS FROM OTHER PLANS    22

4.9
PARTICIPANT DIRECTED INVESTMENTS    23

4.10
QUALIFIED MILITARY SERVICE    24

4.11
FAMILY AND MEDICAL LEAVE ACT REQUIREMENTS    24






--------------------------------------------------------------------------------





ARTICLE V
VALUATIONS
5.1
VALUATION OF THE TRUST FUND    24

5.2
METHOD OF VALUATION    25

ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
6.1
DETERMINATION OF BENEFITS UPON RETIREMENT    25

6.2
DETERMINATION OF BENEFITS UPON DEATH    25

6.3
DISABILITY RETIREMENT BENEFITS    26

6.4
DETERMINATION OF BENEFITS UPON TERMINATION    26

6.5
DISTRIBUTION OF BENEFITS    27

6.6
RESERVED    27

6.7
TIME OF DISTRIBUTION    27

6.8
REQUIRED MINIMUM DISTRIBUTIONS    27

6.9
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL    30

6.10
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN    31

6.11
PRE‑RETIREMENT DISTRIBUTION OF EMPLOYER CONTRIBUTIONS    31

6.12
ADVANCE DISTRIBUTION FOR HARDSHIP    31

6.13
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION    32

6.14
RESERVED    32

6.15
DIRECT ROLLOVER    32

6.16
TRANSFER OF ASSETS FROM A MONEY PURCHASE PLAN    33

6.17
CORRECTIVE DISTRIBUTIONS    33

ARTICLE VII
AMENDMENT, TERMINATION, MERGERS AND LOANS
7.1
AMENDMENT    33

7.2
TERMINATION    34

7.3
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS    34

7.4
LOANS TO PARTICIPANTS    34

ARTICLE VIII
TOP‑HEAVY
8.1
TOP‑HEAVY PLAN REQUIREMENTS    35

8.2
DETERMINATION OF TOP‑HEAVY STATUS    35

ARTICLE IX
EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS
9.1
ESOP PROVISIONS    36

9.2
INVESTMENT IN EMPLOYER SECURITIES    36

9.3
DIVIDENDS ON COMPANY STOCK    37

9.4
ESOP DIVERSIFICATION    37

9.5
VOTING RIGHTS    37






--------------------------------------------------------------------------------





9.6
FORMS OF DISTRIBUTION    37

9.7
PUT OPTION    37

9.8
APPLICATION OF ARTICLE IX TO NON-ESOP ALLOCATION    38

ARTICLE X
MISCELLANEOUS
10.1
PARTICIPANT’S RIGHTS    38

10.2
ALIENATION OF BENEFITS    38

10.3
CONSTRUCTION AND INTERPRETATION OF PLAN    39

10.4
GENDER AND NUMBER    39

10.5
LEGAL ACTION    39

10.6
PROHIBITION AGAINST DIVERSION OF FUNDS    39

10.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE    40

10.8
INSURER’S PROTECTIVE CLAUSE    40

10.9
RECEIPT AND RELEASE FOR PAYMENTS    40

10.10
ACTION BY THE EMPLOYER    40

10.11
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY    40

10.12
HEADINGS    40

10.13
APPROVAL BY INTERNAL REVENUE SERVICE    41

10.14
ELECTRONIC MEDIA    41

10.15
PLAN CORRECTION    41

10.16
UNIFORMITY    41

ARTICLE XI
PARTICIPATING EMPLOYERS
11.1
ADOPTION BY OTHER EMPLOYERS    41

11.2
REQUIREMENTS OF PARTICIPATING EMPLOYERS    41

11.3
DESIGNATION OF AGENT    41

11.4
EMPLOYEE TRANSFERS    42

11.5
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES    42

11.6
AMENDMENT    42

11.7
DISCONTINUANCE OF PARTICIPATION    42

11.8
ADMINISTRATOR’S AUTHORITY    42

11.9
PROVISIONS APPLIED SEPARATELY (OR JOINTLY) FOR PARTICIPATING NON‑AFFILIATED
EMPLOYERS    42

11.10
TOP-HEAVY APPLIED SEPARATELY FOR PARTICIPATING NON‑AFFILIATED EMPLOYERS    43
















--------------------------------------------------------------------------------







Oceaneering International, Inc.


THIS PLAN, hereby adopted this 30th day of December, 2013, by Oceaneering
International, Inc. (herein referred to as the “Employer”).


W I T N E S S E T H:


WHEREAS, the Employer heretofore established a Profit Sharing Plan effective
April 1, 1982, (hereinafter called the “Effective Date”) known as the
Oceaneering Retirement Investment Plan (herein referred to as the “Plan”) in
recognition of the contribution made to its successful operation by its
Employees and for the exclusive benefit of its Eligible Employees; and


WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended;


WHEREAS, The purpose of this restatement is to convert the Plan from a
pre-approved prototype document to an individually designed plan in order to add
provisions which convert the Employer stock fund within the Plan into an
Employee Stock Ownership Plan in compliance with Code Section 4975(e)(7) and
Code Section 401(a)(28).


NOW, THEREFORE, effective January 1, 2013, except as otherwise provided herein,
the Employer in accordance with the provisions of the Plan pertaining to
amendments thereof, hereby amends the Plan in its entirety and restates the Plan
to provide as follows:


ARTICLE I
DEFINITIONS




1.1    “Account” means any separate notational account established and
maintained by the Administrator for each Participant under the Plan. The term
“Participant’s Account” or “Participant’s Account Balance” generally means the
sum of all Accounts being maintained for the Participant, which represents the
Participant’s total interest in the Plan. To the extent applicable, a
Participant may have any (or all) of the following notational Accounts:


(a)    the Elective Deferral Account;


(b)    the Matching Contribution Account;


(c)    the QACA Account;


(d)    the Qualified Nonelective Contribution Account;


(e)    the Rollover Account;


(f)    the Transfer Account; and


(g)    any other account, including an overlapping account or sub-account,
necessary for the administration of the Plan


1.2    “Act” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.


1.3    “Administrator” means the Employer unless another person or entity has
been designated by the Employer pursuant to Section 2.2 to administer the Plan
on behalf of the Employer.


1.4    “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).


1.5    “Anniversary Date” means the last day of the Plan Year.


1.6    “Annual Additions” means, for purposes of applying the limitations of
Code Section 415, the sum credited to a Participant’s Accounts for any
Limitation Year of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated to an individual medical account, as
defined in Code Section 415(l)(2) which is part of a pension or annuity plan
maintained by the Employer,





--------------------------------------------------------------------------------





(5) amounts derived from contributions paid or accrued which are attributable to
post‑retirement medical benefits allocated to the separate account of a key
employee (as defined in Code Section 419A(d)(3)) under a welfare benefit plan
(as defined in Code Section 419(e)) maintained by the Employer and (6)
allocations under a simplified employee pension plan. 1.13


Annual Additions for purposes of Code §415 shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan
resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under ERISA or under other applicable
federal or state law, where participants who are similarly situated are treated
similarly with respect to the payments. Generally, payments are restorative
payments only if the payments are made in order to restore some or all of the
plan’s losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan). This
includes payments to a plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not restorative
payments and generally constitute contributions that are considered annual
additions.


Annual additions for purposes of Code §415 shall not include: (1) The direct
transfer of a benefit or employee contributions from a qualified plan to this
Plan; (2) rollover contributions (as described in Code §§401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of loans made
to a participant from the Plan; and (4) Repayments of amounts described in Code
§411(a)(7)(B) (in accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code §414(d))
as described in Code §415(k)(3), as well as Employer restorations of benefits
that are required pursuant to such repayments.


1.7    “Beneficiary” means the person (or entity) to whom the share of a
deceased Participant’s interest in the Plan is payable. Section 6.8 contains a
definition of “designated Beneficiary” for purposes of that Section.1.15


1.8    “Catch‑Up Contribution” means, effective January 1, 2008, Elective
Deferrals made to the Plan by a Catch‑Up Eligible Participant during any taxable
year of such Participant that are in excess of:


(a)    a statutory dollar limit on Elective Deferrals or Annual Additions as
provided in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2)
(without regard to Code Section 457(b)(3)), as applicable; or


(b)    a Plan limit on Elective Deferrals which is not a limit provided in (a)
above.


Catch‑Up Contributions for a Participant for a Participant’s taxable year may
not exceed the dollar limit on Catch‑Up Contributions under Code Section
414(v)(2)(B)(i) for the Participant’s taxable year as announced by the Secretary
of the Treasury.


1.9    “Catch‑Up Eligible Participant” means, effective January 1, 2008, a
Participant who:


(a)    is eligible to defer Compensation pursuant to Section 4.2; and


(b)    will attain age 50 or over by the end of the Participant’s taxable year.


1.10    “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.


1.11    “Compensation” means, with respect to any Participant and except as
otherwise provided herein, such Participant’s wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
plan as described in Regulation 1.62‑2(c)) for a Plan Year (the “determination
period”). 1.19


Compensation shall exclude (a)(1) contributions made by the Employer to a plan
of deferred compensation to the extent that the contributions are not includible
in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non‑qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).







--------------------------------------------------------------------------------





For purposes of this Section, the determination of Compensation shall be
made by:


(a)    including amounts, for purposes of Elective Deferrals, which are
contributed by the Employer pursuant to a salary reduction agreement and which
are not includible in the gross income of the Participant under Code
Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions. For this purpose, amounts not includible in gross income under
Code Section 125 shall be deemed to include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that the Participant has other health coverage, provided the
Employer does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan.


(b)    including pre‑participation Compensation paid during the Plan Year while
not a Participant in the component of the Plan for which Compensation is being
used.


(c)    including Post‑Severance Compensation.


Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded for all purposes other than for purposes of salary deferral
elections pursuant to Section 4.2. Such amount shall be adjusted for increases
in the cost‑of‑living in accordance with Code Section 401(a)(17)(B), except that
the dollar increase in effect on January 1 of any calendar year shall be
effective for the Plan Year beginning with or within such calendar year. For any
“determination period” of less than twelve (12) months, the Compensation limit
shall be an amount equal to the Compensation limit for the calendar year in
which the “determination period” begins multiplied by the ratio obtained by
dividing the number of full months in the short “determination period” by twelve
(12). A “determination period” is not less than twelve (12) months solely
because a Participant’s Compensation does not include Compensation paid during a
“determination period” while the Participant was not a Participant in the Plan
(or a component of the Plan).


If any Employees are excluded from the Plan (or from any component of the Plan),
then Compensation for any such Employees who become eligible or cease to be
eligible to participate in the Plan (or in the component of the Plan) during a
Plan Year shall only include Compensation while such Employees are Eligible
Employees of the Plan (or of such component of the Plan).


For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.


For purposes of deferral contributions, Compensation shall mean the total gross
earnings, including payments for commissions, overtime, shift premiums, depth
premiums, bonuses, and amounts paid to US citizens in the course of their
employment with Oceaneering Services S. de RL de CV that would otherwise qualify
as Compensation under this paragraph, but excluding foreign housing,
consumables, schooling, overseas or hardship allowances, reimbursements of
expenses, taxes, or moving allowances, income realized or deemed to be realized
from the exercise or award of stock options, restricted stock units, stock
appreciation rights, performance units or other compensation under stock bonus
or thrift or other such plans, amounts paid on a foreign (non-US) payroll (other
than amounts paid to US citizens in the course of their employment with
Oceaneering Services S. de RL de CV, any non-cash imputed income, and any other
payments or allowances of any kind for foreign or domestic service that are not
a function of direct salary or pay based on service or performance.


If, in connection with the adoption of any amendment, the definition of
Compensation has been modified, then, except as otherwise provided herein, for
Plan Years prior to the Plan Year which includes the adoption date of such
amendment, Compensation means compensation determined pursuant to the terms of
the Plan then in effect.


1.12    “Company Stock” or “Employer Securities” shall mean common stock of
Oceaneering International, Inc., which is considered an employer security that
is readily tradable on an established market in accordance with Treasury
Regulation 1.401(a)(35)-1(f)(5) and Code Section 401(a)(22).


1.13    “Contract” or “Policy” means any life insurance policy, retirement
income policy or annuity contract (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.


1.14    “Custodian” means a person or entity that has custody of all or any
portion of the Plan assets.


1.15    “Directed Account” means that portion of a Participant’s interest in the
Plan with respect to which the Participant has directed the investment in
accordance with the Participant Direction Procedures.


1.16    “Disability” means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders such
Participant incapable of continuing usual and customary employment with the
Employer. The disability of a Participant shall be determined by a licensed
physician. The determination shall be applied uniformly to all Participants.
1.24


1.17    “Elective Deferral” means any Employer contributions made to the Plan at
the election of the Participant in lieu of cash Compensation pursuant to
Section 4.2. With respect to any taxable year, a Participant’s Elective
Deferrals is the sum of all employer





--------------------------------------------------------------------------------





contributions made on behalf of such Participant pursuant to an election to
defer under any qualified cash or deferred arrangement (“CODA”) described in
Code Section 401(k), any salary reduction simplified employee pension described
in Code Section 408(k)(6), any SIMPLE IRA plan described in Code Section 408(p)
and any plan described under Code Section 501(c)(18), and any employer
contributions made on the behalf of a Participant for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.
Elective Deferrals shall not include any deferrals properly distributed as
excess Annual Additions pursuant to Section 4.6(a).


1.18    “Elective Deferral Account” means the separate account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Elective Deferrals.
Amounts in the Elective Deferral Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 4.2(d).


1.19    “Eligible Employee” means any Employee, except as provided below. The
following Employees shall not be eligible to participate in this Plan:1.29


(a)    Employees of Affiliated Employers, unless such Affiliated Employers have
specifically adopted this Plan in writing.


(b)    An individual shall not be an Eligible Employee if such individual is not
reported on the payroll records of the Employer as a common law employee. In
particular, it is expressly intended that individuals not treated as common law
employees by the Employer on its payroll records and out‑sourced workers, are
neither Employees nor Eligible Employees, and are excluded from Plan
participation even if a court or administrative agency determines that such
individuals are common law employees and not independent contractors.


(c)    Unless or until otherwise provided, Employees who became Employees as the
result of a “Code Section 410(b)(6)(C) transaction” will not be Eligible
Employees until the expiration of the transition period beginning on the date of
the transaction and ending on the last day of the first Plan Year beginning
after the date of the transaction. A Code Section 410(b)(6)(C) transaction is an
asset or stock acquisition, merger, or similar transaction involving a change in
the Employer of the Employees of a trade or business that is subject to the
special rules set forth in Code Section 410(b)(6)(C).


(d)    Employees who are nonresident aliens (within the meaning of Code
Section 7701(b)(1)(B)) and who receive no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).


(e)    Employees who are paid exclusively on payrolls other than United States
payrolls and temporary employees while on a temporary status. For Plan purposes,
a temporary employee is an employee who is hired in a temporary position. A
temporary position is (i) a position which is expected by the Employer/Affiliate
to be of limited duration or (ii) for a particular project upon the conclusion
of which the employee is expected by the Employer/Affiliate to be terminated.


1.20    “Employee” means any common law employee, Leased Employee or other
person to the extent that the Code treats such an individual as an employee of
the Employer for purposes of the Plan, such as (for certain purposes) any person
who is employed by an Affiliated Employer.


1.21    “Employer” means Oceaneering International, Inc. and any successor which
shall maintain this Plan; and any predecessor which has maintained this Plan.
The Employer is a corporation, with principal offices in the State of Texas. In
addition, where appropriate, the term Employer shall include any Participating
Employer.


1.22    “ESOP Allocation” shall mean the portion of each Participant’s Accounts
that are invested by the Trustee in shares of Company Stock pursuant to the
direction of the Participant under the Plan and any Matching Contributions made
by the Company pursuant to the Plan that are either made in the form of Company
Stock or cash, which is used to acquire shares of Company Stock. ESOP
Allocations, if any, are intended to constitute an employee stock ownership plan
within the meaning of Code Section 4975(e)(7) and the Trustee may invest up to
100% of the assets of all ESOP Allocations in shares of Company Stock in
accordance with the terms of the Plan.


1.23    “Excess Contributions” means, with respect to a Plan Year, the excess of
Elective Deferrals made on behalf of Participants who are Highly Compensated
Employees for the Plan Year over the maximum amount of such contributions
permitted. Excess Contributions shall be treated as an Annual Addition pursuant
to Section 1.6.


1.24    “Excess Deferrals” shall mean those Elective Deferrals of a Participant
that either (1) are made during the Participant’s taxable year and which exceed
the dollar limitation under Code Section 402(g) (including, if applicable, the
dollar limitation on Catch-Up Contributions defined in Code Section 414(v)) for
such year; or (2) are made during a calendar year and exceed the dollar
limitation under Code Section 402(g) (including, if applicable, the dollar
limitation on Catch-Up Contributions defined in Code Section 414(v)) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Employer.


1.25    “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other





--------------------------------------------------------------------------------





compensation, direct or indirect, with respect to any monies or other property
of the Plan or has any authority or responsibility to do so, or (c) has any
discretionary authority or discretionary responsibility in the administration of
the Plan.


1.26    “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on January 1 of each year and ending the following December 31.


1.27    “Forfeiture” means that portion of a Participant’s Account that is not
Vested, and which becomes a Forfeiture at the time described below:


The earlier of:


(a)    the distribution of the entire Vested portion of the Participant’s
Account of a Participant who has severed employment with the Employer. For
purposes of this provision, if the Participant has a Vested benefit of zero
(determined without regard to the Participant’s Rollover Account), then such
Participant shall be deemed to have received a distribution of such Vested
benefit as of the date on which the severance of employment occurs, or


(b)    the last day of the Plan Year in which a Participant who has severed
employment with the Employer incurs five (5) consecutive 1‑Year Breaks in
Service.


In addition, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provisions of this Plan.


Regardless of the preceding provisions, if a Participant is eligible to share in
the allocation of Forfeitures in the year in which the Forfeiture would
otherwise occur, then the Forfeiture will not occur until the end of the
subsequent Plan Year.


For purposes of this Plan, any Forfeiture will be disposed of in the Plan Year
in which the Forfeiture arises.


1.28    “Former Employee” means an Employee who had a severance from employment
with the Employer or an Affiliated Employer.


1.29    “415 Compensation” with respect to any Participant means such
Participant’s wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan as described in
Regulation 1.62‑2(c)) for a Plan Year.


415 Compensation shall exclude (a)(1) contributions made by the Employer to a
plan of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non‑qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).


Notwithstanding the above, the determination of 415 Compensation shall be made
by:


(a)    including any Elective Deferrals, and any amount which is contributed by
the Employer at the election of the Participant pursuant to a salary reduction
agreement and which is not includible in the gross income of the Participant by
reason of Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or
457(b), and employee contributions described in Code Section 414(h)(2) that are
treated as Employer contributions. For this purpose, amounts not includible in
gross income under Code Section 125 shall be deemed to include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that the Participant has other health coverage,
provided the Employer does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan.


(b)    including Post‑Severance Compensation.


Effective for Limitation Years beginning on and after July 1, 2007, amounts
listed in (A) through (E) herein, that are paid by the later of 2 1/2 months
after a Participant’s severance from employment with the Employer or the end of
the Limitation Year that includes the date of the Participant’s severance from
employment with the Employer, shall be considered 415 Compensation. Any other
payment of compensation paid after severance of employment that is not described
in the following types of compensation is not considered compensation within the
meaning of Code § 415(c)(3), even if payment is made within the time period
specified above.





--------------------------------------------------------------------------------







(A)
415 Compensation shall include regular pay after severance of employment if:



(i)
The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and



(ii)
The payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer.



(B)
Leave cash-outs shall be included in 415 Compensation if those amounts would
have been included in the definition of 415 Compensation if they were paid prior
to the Participant’s severance from employment with the Employer and the amounts
are for unused accrued bona fide sick, vacation, or other leave, but only if the
Participant would have been able to use the leave if employment had continued.



(C)
Deferred compensation shall be included in 415 Compensation if those amounts
would have been included in the definition of 415 Compensation if they were paid
prior to the Participant’s severance from employment with the Employer
maintaining the Plan and the amounts are received pursuant to a nonqualified
unfunded deferred compensation plan, but only if the payment would have been
paid if the Participant had continued in employment with the Employer and only
to the extent that the payment is includible in the Participant’s gross income.



(D)
“Differential Pay” for any Plan Year after December 31, 2008, Compensation shall
include any “differential wage payment” as such term is defined by Code §
3401(h)(2), that is made by the Employer to an individual who does not currently
perform services for the Employer as a result of qualified military service as
defined by Code §414(v)(1), to the extent those payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer.



(E)
Salary continuation payments for disabled participants shall not be included in
415 Compensation.



1.30    [Reserved]


1.31    “Highly Compensated Employee” means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:1.41


(a)    was a “five percent owner” of the Employer at any time during the
“determination year” or the “look‑back year.” “Five percent owner” means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than five percent of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers; or


(b)    for the “look‑back year” had 415 Compensation from the Employer in excess
of $80,000. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.


The “determination year” means the Plan Year for which testing is being
performed, and the “look‑back year” means the immediately preceding twelve (12)
month period.


In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.
If an Employee who is a nonresident alien has U.S. source income, that Employee
is treated as satisfying this definition if all of such Employee’s U.S. source
income from the Employer is exempt from U.S. income tax under an applicable
income tax treaty. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer’s retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the “determination year.”


1.32    “Highly Compensated Participant” means, for a particular Plan Year, a
Participant who meets the definition of a Highly Compensated Employee in effect
for that Plan Year.







--------------------------------------------------------------------------------





1.33    “Hour of Service” means (1) each hour for which an Employee is directly
or indirectly compensated or entitled to Compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay‑off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b‑2,
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to mitigation of damages
(these hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).


Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.


For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.


For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd., Nauticos
Corporation, Reflange, Inc., Oceaneering Asset Integrity, Inc., Grayloc
Products, L.L.C., ABB Vetco Gray, and Frog AGV Systems, Inc. The provisions of
Department of Labor regulations 2530.200b‑2(b) and (c) are incorporated herein
by reference.


1.34    “Income” means the gains or losses for the “applicable computation
period” allocable to an “excess amount”, which amount shall be determined and
allocated, at the discretion of the Administrator, using any of the methods set
forth below:


(a)    Method of allocating Income. The Administrator may use any reasonable
method for computing the Income allocable to an “excess amount” for the
“applicable computation period,” provided that the method is used consistently
for all Participants and for all corrective distributions under the Plan for the
“applicable computation period,” and is used by the Plan for allocating earnings
to a Participant’s “specific account(s).”


(b)    Alternative method of allocating Income. The Administrator may allocate
Income to an “excess amount” for the “applicable computation period” by
multiplying the earnings for the “applicable computation period” allocable to
the “Employer contributions” taken into account under the test or limitation
giving rise to such “excess amount” by a fraction, the numerator of which is the
“excess amount” for the Employee for the “applicable computation period,” and
the denominator of which is the sum of:


(1)    The “specific account(s)” balance(s) taken into account under the test or
limitation giving rise to such “excess amount” as of the beginning of the
“applicable computation period,” and


(2)    Any additional amount of such “Employer contributions” made for the
“applicable computation period” to the “specific account(s).”


(c)    For purposes of calculating the Income attributable to Excess Deferrals
of Section 4.2(g), the terms “applicable computation period”, “Employer
contributions”, “excess amount”, and “specific account(s)” will have the
following substitutions:


(1)    The taxable year of the Participant shall be substituted for the
“applicable computation period”;


(2)    Elective Deferrals shall be substituted for “Employer contributions”;


(3)    Excess Deferrals shall be substituted for “excess amount”; and


(4)    The Elective Deferral Account shall be substituted for the “specific
account(s).”


(d)    For purposes of calculating the Income attributable to Excess
Contributions of Section 4.6(b), the terms “applicable computation period”,
“Employer contributions”, “excess amount”, and “specific account(s)” will have
the following substitutions:


(1)    The Plan Year shall be substituted for the “applicable computation
period”;





--------------------------------------------------------------------------------







(2)    Elective Deferrals shall be substituted for “Employer contributions”;


(3)    Excess Contributions shall be substituted for “excess amount”;


(4)    The Elective Deferral Account, and the QACA Account and/or the Qualified
Nonelective Contribution Account, shall be substituted for the “specific
account(s).”


1.35    “Investment Manager” means any Fiduciary described in Act Section 3(38).


1.36    “Leased Employee” means any person (other than an Employee of the
recipient Employer) who, pursuant to an agreement between the recipient Employer
and any other person or entity (“leasing organization”), has performed services
for the recipient (or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient Employer. Contributions or benefits
provided a Leased Employee by the leasing organization, which are attributable
to services performed for the recipient Employer, shall be treated as provided
by the recipient Employer. Furthermore, Compensation for a Leased Employee shall
only include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer.


A Leased Employee shall not be considered an employee of the recipient Employer
if: (a) such employee is covered by a money purchase pension plan providing:
(1) a non‑integrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code Section 415(c)(3), (2) immediate participation,
and (3) full and immediate vesting; and (b) leased employees do not constitute
more than twenty percent (20%) of the recipient Employer’s nonhighly compensated
work force.


1.37    “Limitation Year” means the Plan Year. However, the Employer may elect a
different Limitation Year by amending the Plan. All qualified plans maintained
by the Employer must use the same Limitation Year. Furthermore, unless there is
a change to a new Limitation Year, the Limitation Year will be a twelve (12)
consecutive month period. In the case of an initial Limitation Year, the
Limitation Year will be the twelve (12) consecutive month period ending on the
last day of the initial Plan Year. If the Limitation Year is amended to a
different twelve (12) consecutive month period, the new Limitation Year must
begin on a date within the Limitation Year in which the amendment is made.


1.38    “Matching Contribution” means any Employer matching contributions made
at the Employer’s discretion to the Plan based on a Participant’s Elective
Deferrals as provided for in Section 4.1(b) of this Plan.


1.39    “Matching Contribution Account” means the separate account established
and maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Matching Contributions.


1.40    “Non-ESOP Allocation” shall mean the portion of each Participant’s
Accounts that are invested by the Trustee in investments other than shares of
Company Stock pursuant to the direction of the Participant under the Plan.
Non-ESOP Allocations, if any, are intended to constitute a qualified profit
sharing plan within the meaning of Code Section 401(a) which includes a cash or
deferred arrangement within the meaning of Code Section 401(k).


1.41    “Nonhighly Compensated Employee/Participant” means any Employee who is
not a Highly Compensated Employee. A Nonhighly Compensated Participant is a
Participant who is not a Highly Compensated Employee. A Participant is a
Nonhighly Compensated Participant for a particular Plan Year if such Participant
does not meet the definition of a Highly Compensated Employee in effect for that
Plan Year.


1.42    “Normal Retirement Age” means the Participant’s 55th birthday. A
Participant shall become fully Vested in the Participant’s Account upon
attaining Normal Retirement Age (if the Participant is still employed by the
Employer on or after that date). 1.52


1.43    “Normal Retirement Date” means the date a Participant attains Normal
Retirement Age.1.53


1.44    “1‑Year Break in Service” means a Period of Severance of at least 12
consecutive months.


1.45    “Participant” means any Employee or Former Employee who has satisfied
the requirements of Sections 3.1 and 3.2 and entered the Plan and is eligible to
accrue benefits under the Plan. In addition, the term “Participant” also
includes any individual who was a Participant (as defined in the preceding
sentence) and who must continue to be taken into account under a particular
provision of the Plan (e.g., because the Participant has an Account Balance in
the Plan).


1.46    “Participant Direction Procedures” means such instructions, guidelines
or policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.9 and observed by the Administrator and applied to
Participants who have Participant Directed Accounts.







--------------------------------------------------------------------------------





1.47    “Participating Employer” means an Employer who adopts the Plan pursuant
to Section 11.1.


1.48    “Period of Service” means each twelve (12) month period of service
commencing with the Employee’s first day of employment or reemployment with the
Employer or Affiliated Employer and ending on the date a 1‑Year Break in Service
begins. The first day of employment or reemployment is the first day the
Employee performs an Hour of Service. An Employee who incurs a Period of
Severance of twelve (12) months or less will also receive service-spanning
credit for all such Periods of Severance. Fractional periods of a year will be
expressed in terms of days. A Participant’s whole year Periods of Service is
equal to the sum of all full and partial periods of service, whether or not such
service is continuous or contiguous, and whether or not such service is actual
service or imputed service (under the service-spanning rule above), expressed in
the number of whole years represented by such sum.1.59


Periods of Service with any Affiliated Employer shall be recognized.
Furthermore, Periods of Service with any predecessor employer that maintained
this Plan shall be recognized.


In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, L.L.C.; ABB Vetco Gray; Frog Systems AGV, Inc. shall be recognized for
purposes of eligibility, vesting and allocations.


In the event the method of crediting service is amended from the hour‑of‑service
method to the elapsed‑time method, an Employee will receive credit for a Period
of Service consisting of:


(a)    A number of years equal to the number of Years of Service credited to the
Employee before the computation period during which the amendment occurs; and


(b)    The greater of (1) the Periods of Service that would be credited to the
Employee under the elapsed‑time method for service during the entire computation
period in which the amendment occurs or (2) the service taken into account under
the hour‑of‑service method as of the date of the amendment.


In addition, the Employee will receive credit for service subsequent to the
amendment commencing on the day after the last day of the computation period in
which the amendment occurs.


1.49    “Period of Severance” means a continuous period of time during which an
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.


In the case of an individual who is absent from work for maternity or paternity
reasons, the twelve (12) consecutive month period beginning on the first
anniversary of the first day of such absence shall not constitute a 1‑Year Break
in Service. For purposes of this paragraph, an absence from work for maternity
or paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of the birth of a child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or placement.


1.50    “Plan” means this instrument, including all amendments thereto.


1.51    “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1 of each year and ending the following December 31.


1.52    “Post‑Severance Compensation” means payments made within 2 1/2 months
after severance from employment (within the meaning of Code Section
401(k)(2)(B)(i)(I)) if they are payments that, absent a severance from
employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee’s regular working hours, compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation or other leave, but only if the Employee would have
been able to use the leave if employment had continued. Any payments not
described above are not considered compensation if paid after severance from
employment, even if they are paid within 2 1/2 months following severance from
employment, except for payments to an individual who does not currently perform
services for the Employer by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer rather than entering qualified military
service.


1.53    “Qualified Automatic Contribution Arrangement” or “QACA” means the type
of safe harbor 401(k) plan provided for under Section 401((k)(13) of the Code
reflected in Section 4.1(d) of this Plan.


1.54    “QACA Account” means the separate account established and maintained by
the Administrator for each participant with respect to the Participant’s total
interest in the Plan resulting from Safe Harbor Contributions as provided for in
Section 4.1(d).







--------------------------------------------------------------------------------





1.55    “Qualified Nonelective Contribution” means any Employer contributions to
the Plan that are designated as such or any other provision of the Plan. All
such contributions shall be allocated to the Qualified Nonelective Contribution
Account, and shall be fully vested and subject to the restrictions on
distributions from that Account.


1.56    “Qualified Nonelective Contribution Account” means the separate account
established and maintained by the Administrator for each Participant with
respect to the Participant’s total interest in the Plan resulting from Qualified
Nonelective Contributions. Amounts in the Qualified Nonelective Contribution
Account are nonforfeitable when made and are subject to the distribution
restrictions of Section 4.2(d).


1.57    “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.


1.58    “Retirement Date” means the date as of which a Participant retires for
reasons other than Disability, whether such retirement occurs on a Participant’s
Normal Retirement Date or a later date.


1.59    “Rollover Account” means the separate account established and maintained
by the Administrator for each Participant with respect to such Participant’s
interest in the Plan resulting from amounts that are rolled over from another
plan or Individual Retirement Account in accordance with Section 4.12. Amounts
in the Rollover Account are nonforfeitable when made.


1.60.    “Safe Harbor Contribution” or “QACA Safe harbor Contribution” means the
matching contribution provided for in Section 4.1(d) of this Plan that is
intended to comply with Qualified Automatic Contribution Arrangement (QACA)
provisions of Code Section 401(k)(13).


1.61    “Shareholder‑Employee” means a Participant who owns more than five
percent (5%) of the Employer’s outstanding capital stock during any year in
which the Employer elected to be taxed as a Small Business Corporation under the
applicable Code Section.


1.62    “Terminated Participant” means a person who has been a Participant, but
whose employment has been terminated other than by death, Disability or
retirement.


1.63    “Top‑Heavy Plan” means a plan described in Section 8.1(a).


1.64    “Top‑Heavy Plan Year” means a Plan Year during which the Plan is a
Top‑Heavy Plan.


1.65    “Total Vested Benefit” means the total Participant’s Vested Account
balances derived from Employer and Employee contributions, including rollover
contributions, whether Vested before or upon death.


1.66    “Transfer Account” means the separate account established and maintained
by the Administrator for each Participant with respect to the Participant’s
total interest in the Plan resulting from amounts transferred to this Plan from
a direct plan‑to‑plan transfer in accordance with Section 4.7. To the extent
that the Plan is a direct or indirect transferee of a defined benefit or defined
contribution pension plan, then the funds transferred to this Plan from such
other plan shall be treated as funds that are subject to a life annuity form of
payment as well as the survivor annuity requirements of Code Sections 401(a)(11)
and 417. The preceding sentence does not apply to amounts rolled over into a
Participant’s Rollover Account, even if from a pension plan.


1.67    “Trustee” means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors, effective upon
the written acceptance of such person or entity to serve as Trustee.


1.68    “Trust Fund” means the assets of the Plan and Trust as the same shall
exist from time to time.


1.69    “Valuation Date” means the Anniversary Date and may include any other
date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participants’ Accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, is open for business. Nothing
in this Plan requires or implies a uniform Valuation Date for all Accounts; thus
certain valuation provisions that apply to an Account that is not valued on each
business day will have no application, in operation, to an Account that is
valued on each business day.


1.70    “Vested” means the nonforfeitable portion of any account maintained on
behalf of a Participant.







--------------------------------------------------------------------------------





ARTICLE II
ADMINISTRATION




2.1    POWERS AND RESPONSIBILITIES OF THE EMPLOYER


(a)    Appointment of Trustee and Administrator. In addition to the general
powers and responsibilities otherwise provided for in this Plan, the Employer
shall be empowered to appoint and remove the Trustee and the Administrator from
time to time as it deems necessary for the proper administration of the Plan to
ensure that the Plan is being operated for the exclusive benefit of the
Participants and their Beneficiaries in accordance with the terms of the Act,
the Plan and the Code. The Employer may appoint counsel, specialists, advisers,
agents (including any nonfiduciary agent) and other persons as the Employer
deems necessary or desirable in connection with the exercise of its fiduciary
duties under this Plan. The Employer may compensate such agents or advisers from
the assets of the Plan as fiduciary expenses (but not including any business
(settlor) expenses of the Employer), to the extent not paid by the Employer.


(b)    Appointment of Investment Manager. The Employer may appoint, at its
option, an Investment Manager (qualified under the Investment Company Act of
1940 as amended), investment adviser, or other agent to provide investment
direction to the Trustee with respect to any or all of the Plan assets. Such
appointment shall be given by the Employer in writing in a form acceptable to
the Trustee and shall specifically identify the Plan assets with respect to
which the Investment Manager or other agent shall have authority to direct the
investment.


(c)    Funding policy and method. The Employer shall establish a funding policy
and method, i.e., it shall determine whether the Plan has a short run need for
liquidity (e.g., to pay benefits) or whether liquidity is a long run goal and
investment growth (and stability of same) is a more current need, or shall
appoint a qualified person to do so. The Employer or its delegate shall
communicate such needs and goals to the Trustee, who shall coordinate such Plan
needs with its investment policy. The communication of such a funding policy and
method shall not, however, constitute a directive to the Trustee as to the
investment of the Trust Funds. Such funding policy and method shall be
consistent with the objectives of this Plan and with the requirements of Title I
of the Act.


(d)    Review of fiduciary performance. The Employer shall periodically review
the performance of any Fiduciary or other person to whom duties have been
delegated or allocated by it under the provisions of this Plan or pursuant to
procedures established hereunder. This requirement may be satisfied by formal
periodic review by the Employer or by a qualified person specifically designated
by the Employer, through day‑to‑day conduct and evaluation, or through other
appropriate ways.


2.2    DESIGNATION OF ADMINISTRATIVE AUTHORITY




The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.


2.3    ALLOCATION AND DELEGATION OF RESPONSIBILITIES


If more than one person is serving as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.


2.4    POWERS AND DUTIES OF THE ADMINISTRATOR


The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Benefits under
this Plan will be paid only if the Administrator decides in its discretion that
the applicant is entitled to them. Any such determination by the Administrator
shall be conclusive and binding upon all persons. The Administrator may
establish procedures, correct any defect, supply any information, or reconcile
any inconsistency in such manner and to such extent as shall be deemed necessary
or advisable to carry out the purpose of the Plan; provided, however, that any
procedure, discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied and
shall be consistent with the intent that the Plan shall continue to be deemed a
qualified plan under the terms of Code Section 401(a), and shall comply with the
terms of the Act and all regulations issued pursuant thereto. The Administrator
shall have all powers necessary or appropriate to accomplish the Administrator’s
duties under the Plan.







--------------------------------------------------------------------------------





The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:


(a)    the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;


(b)    the authority to review and settle all claims against the Plan, including
claims where the settlement amount cannot be calculated or is not calculated in
accordance with the Plan’s benefit formula. This authority specifically permits
the Administrator to settle disputed claims for benefits and any other disputed
claims made against the Plan;


(c)    to compute, certify, and direct the Trustee with respect to the amount
and the kind of benefits to which any Participant shall be entitled hereunder;


(d)    to authorize and direct the Trustee with respect to all discretionary or
otherwise directed disbursements from the Trust;


(e)    to maintain all necessary records for the administration of the Plan;


(f)    to interpret the provisions of the Plan and to make and publish such
rules for regulation of the Plan as are consistent with the terms hereof;


(g)    to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;


(h)    to compute and certify to the Employer and to the Trustee from time to
time the sums of money necessary or desirable to be contributed to the Plan;


(i)    to consult with the Employer and the Trustee regarding the short and
long‑term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion (if the Trustee has such discretion) in a manner designed
to accomplish specific objectives;


(j)    to prepare and implement a procedure for notifying Participants and
Beneficiaries of their rights, if any, to elect joint and survivor annuities and
Pre‑Retirement Survivor Annuities as required by the Code and Regulations
thereunder;


(k)    to prepare and implement a procedure to notify Eligible Employees that
they may elect to have a portion of their Compensation deferred or paid to them
in cash;


(l)    to determine the validity of, and take appropriate action with respect
to, any qualified domestic relations order received by it; and


(m)    to assist any Participant regarding the Participant’s rights, benefits,
or elections available under the Plan.


2.5    RECORDS AND REPORTS
The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.


2.6    APPOINTMENT OF ADVISERS


The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Plan Participants.


2.7    PAYMENT OF EXPENSES


All reasonable expenses of administration may be paid out of the Plan assets
unless paid by the Employer. Such expenses shall include any expenses incident
to the functioning of the Administrator, or any person or persons retained or
appointed by any named Fiduciary incident to the exercise of their duties under
the Plan, including, but not limited to, fees of accountants, counsel,
Investment Managers, agents (including nonfiduciary agents) appointed for the
purpose of assisting the Administrator or the Trustee in carrying out the
instructions of Participants as to the directed investment of their accounts (if
permitted) and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund. In
addition, unless specifically prohibited under statute, regulation or other
guidance of general applicability, the Administrator may charge to





--------------------------------------------------------------------------------





the Account of an individual Participant a reasonable charge to offset the cost
of making a distribution to the Participant, Beneficiary, or alternate payee
under a qualified domestic relation order, as defined in Code Section 414(p). If
liquid assets of the Plan are insufficient to cover the fees of the Trustee or
the Plan Administrator, then Plan assets shall be liquidated to the extent
necessary for such fees. In the event any part of the Plan assets becomes
subject to tax, all taxes incurred will be paid from the Plan assets. Until
paid, the expenses shall constitute a liability of the Trust Fund.


2.8    CLAIMS PROCEDURE


Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days (45 days if the claim involves
disability benefits) after the application is filed, or such period as is
required by applicable law or Department of Labor regulation. In the event the
claim is denied, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can perfect the claim will be provided. In addition, the
claimant shall be furnished with an explanation of the Plan’s claims review
procedure.


2.9    CLAIMS REVIEW PROCEDURE


Any Employee, Former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than
sixty (60) days (45 days if the claim involves disability benefits) after
receipt of the written notification provided for in Section 2.8. The
Administrator shall then conduct a hearing within the next 60 days (45 days if
the claim involves disability benefits), at which the claimant may be
represented by an attorney or any other representative of such claimant’s
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim. At the
hearing the claimant or the claimant’s representative shall have an opportunity
to review all documents in the possession of the Administrator which are
pertinent to the claim at issue and its disallowance. A final decision as to the
allowance of the claim shall be made by the Administrator within sixty (60) days
(45 days if the claim involves disability benefits) of receipt of the appeal
(unless there has been an extension of sixty (60) days (45 days if the claim
involves disability benefits) due to special circumstances, provided the delay
and the special circumstances occasioning it are communicated to the claimant
within the 60‑day period (45 days if the claim involves disability benefits)).
Such communication shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.
Notwithstanding the preceding, to the extent any of the time periods specified
in this Section are amended by law or Department of Labor regulation, then the
time frames specified herein shall automatically be changed in accordance with
such law or regulation.


If the Administrator, pursuant to the claims review procedure, makes a final
written determination denying a Participant’s or Beneficiary’s benefit claim,
then in order to preserve the claim, the Participant or Beneficiary must file an
action with respect to the denied claim not later than one hundred eighty (180)
days following the date of the Administrator’s final determination.


ARTICLE III
ELIGIBILITY




3.1    CONDITIONS OF ELIGIBILITY


(a)    Eligibility. For all Plan purposes, any Eligible Employee who has
completed a 3 month Period of Service shall be eligible to participate hereunder
as of the date such Employee has satisfied such requirements. However, any
Employee who was a Participant in the Plan prior to the effective date of this
amendment and restatement shall continue to participate in the Plan.


3.2    EFFECTIVE DATE OF PARTICIPATION


(a)    Effective date of participation. An Eligible Employee shall become a
Participant effective as of the date on which such Employee satisfies the
eligibility requirements of Section 3.1.


(b)    Recognition of other employer service. If an Eligible Employee satisfies
the eligibility requirement conditions of a specific component of the Plan by
reason of recognition of service with an entity that is not an Affiliated
Employer, then such Employee shall become a Participant in such component of the
Plan as of the day that the Plan credits such service with the entity or, if
later, the date the Employee would have otherwise entered such component of the
Plan had the service with the entity been recognized for purposes of this Plan.


(c)    Ineligible to eligible classification. If an Employee, who has satisfied
the Plan’s eligibility requirements and would otherwise have become a
Participant in the Plan, shall go from a classification of an ineligible
Employee to an Eligible Employee, such Employee shall become a Participant in
the Plan on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.





--------------------------------------------------------------------------------







(d)    Eligible to ineligible classification. If an Employee, who has satisfied
the Plan’s eligibility requirements and would otherwise become a Participant in
the Plan, shall go from a classification of an Eligible Employee to an
ineligible class of Employees, such Employee shall become a Participant in the
Plan on the date such Employee again becomes an Eligible Employee, or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.


(e)    Termination prior to attaining eligibility. If an Employee terminates
employment prior to becoming eligible under Section 3.1 and is not reemployed
before a 1-Year Break in Service, then that Employee’s prior service shall be
disregarded for purposes of determining eligibility and vesting.


3.3    DETERMINATION OF ELIGIBILITY
The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.


3.4    TERMINATION OF ELIGIBILITY


In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee with respect to the Plan, then such
Participant shall continue to Vest in the Plan for each Period of Service
completed while an ineligible Employee, until such time as the Participant’s
Account is forfeited or distributed pursuant to the terms of the Plan.
Additionally, the Participant’s interest in the Plan shall continue to share in
the earnings of the Trust Fund.


3.5    REHIRED EMPLOYEES AND BREAKS IN SERVICE


A Former Employee shall participate in the Plan as of the date of reemployment,
or if later, as of the date that the Former Employee would otherwise enter the
Plan pursuant to Sections 3.1 and 3.2 taking into account all service not
disregarded in this subsection.


3.6    OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE


If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
or any person who should not have been included as a Participant in the Plan is
erroneously included, then the Employer shall apply the principles described by,
and take corrective actions consistent with, the IRS Employee Plans Compliance
Resolution System.


ARTICLE IV
CONTRIBUTION AND ALLOCATION




4.1    FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION


For each Plan Year, the Employer shall contribute to the Plan:


(a)    Salary reductions. The amount that all Participants’ Compensation was
reduced pursuant to Section 4.2(a), which amount shall be Elective Deferrals.
4.1(a)


(b)    Matching Contributions. Each Plan Year, the Employer may, in its
discretion, make a Matching Contribution in such amount, if any, as it may
determine for the Plan Year. If the Employer chooses to make a Matching
Contribution for the period, the Employer shall determine the amount that shall
be contributed on behalf of each Participant entitled to share in this
allocation and such Matching Contribution amounts shall be allocated to the
Matching Contribution Account of each such Participant. Participants who make
Elective Deferrals at any time during the applicable payroll period shall be
eligible to share in the allocation of the Matching Contributions. The Employer,
at its own discretion, may declare a Matching Contribution to be allocated to
each Participant entitled to share in the allocation of such Matching
Contribution. This declaration may be stated in terms of a matching formula,
which will provide a method for determining the amount to allocate to each
Participant’s Matching Contribution Account.


(c)    Qualified Nonelective Contribution. On behalf of each Participant who is
eligible to share in the Qualified Nonelective Contribution for the Plan Year,
the Employer may make a discretionary Qualified Nonelective Contribution equal
to a uniform percentage of each eligible individual’s Compensation. Such
Qualified Nonelective Contribution shall be allocated to the Qualified
Nonelective Contribution Account.


(d)    Qualified Automatic Contribution Arrangement.







--------------------------------------------------------------------------------





(1)
QACA Implementation. Effective for Plan Years beginning on or after January 1,
2008, the Employer maintains a Plan with automatic enrollment provisions as a
Qualified Automatic Contribution Arrangement (“QACA”). Accordingly, the Plan
will satisfy the automatic enrollment provisions of this Section regarding: (1)
the Participants subject to the QACA, as described below; (2) the Automatic
Deferral amount requirements described herein; and (3) the uniformity
requirements as described below. Except as modified herein, the Plan’s safe
harbor 401(k) plan provisions apply to this QACA. The Employer will provide Safe
Harbor Contribution in the sum of 100% of a Participant’s Elective Deferrals
that do not exceed 6% of the Participant’s Compensation, based on Elective
Deferrals and Compensation during the entire Plan Year, to the Participants
eligible to make Elective Deferrals.



(2)
Participants subject to the QACA. The QACA will apply the Automatic Deferral
Percentage to all Participants as elected herein. If a Participant’s Affirmative
Election expires or otherwise ceases to be in effect, the Participant will
immediately thereafter be subject to Automatic Deferrals.



(3)
QACA Automatic Deferral amount.



(A)
Automatic Deferral limits. Except as provided herein (relating to uniformity
requirements), the Plan must apply to all Participants subject to the QACA as
described herein, a uniform Automatic Deferral amount, as a percentage of each
Participant’s Compensation, which does not exceed 10%, and which is at least the
following minimum amount:



(a)
Initial period. 3% for the period that begins when the Participant first has
contributions made pursuant to a default election under the QACA and ends on the
last day of the following Plan Year;



(b)
Third Plan Year. 4% for the third Plan Year of the Participant’s participation
in the QACA;



(c)
Fourth Plan Year. 5% for the fourth Plan Year of the Participant’s participation
in the QACA; and



(d)
Fifth and later Plan Years. 6% for the fifth Plan Year of the Participant’s
participation in the QACA and for each subsequent Plan Year.



For purposes of the above, the Plan will treat an Employee who for an entire
Plan Year did not have contributions made pursuant to a default election under
the QACA as not having made such contributions for any prior Plan Year.


(B)
Uniformity. The Plan satisfies the uniformity requirement if the Plan provides
an Automatic Deferral Percentage that is a uniform percentage of Compensation.
However, the Plan does not violate the uniform Automatic Deferral Percentage
merely because:



(a)
Years of participation. The Automatic Deferral Percentage varies based on the
number of plan years the Participant has participated in the Plan while the Plan
has applied QACA provisions; or



(b)
No reduction from prior default percentage. The Plan does not reduce an
Automatic Deferral Percentage that, immediately prior to the QACA’s effective
date provisions was higher (for any Participant) than the Automatic Deferral
Percentage.



(c)
Applying statutory limits. The Plan limits the Automatic Deferral amount so as
not to exceed the limits of Code §§401(a)(17), 402(g) (determined without regard
to Age 50 Catch-Up Deferrals), or 415; or



(d)
No deferrals during hardship suspension. The Plan does not apply the Automatic
Deferral during the period of suspension, under the Plan’s hardship distribution
provisions, of Participant’s right to make Elective Deferrals to the Plan
following a hardship distribution.



(e)
Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulations Section
1.401(k)-1(b)(4) (e.g., collectively bargained employees or different employers
in a multiple employer plan).



(4)
Safe harbor notice. The Plan’s safe harbor notice provisions apply, except the
Employer must provide the initial QACA safe harbor notice sufficiently early so
that an Employee has a reasonable period after receiving the notice and before
the first Automatic Deferral to make an Affirmative Election. In addition, the
notice will state: (i) the Automatic Deferral amount that will apply in absence
of the Employee’s affirmative election; (ii) the Employee’s right to elect not
to have any Automatic Deferral amount made on the Employee’s behalf or to elect
to make Elective Deferrals in a different amount or percentage of Compensation;
and (iii) how the Plan will invest the Automatic Deferrals. However, if it is
not practicable for the notice to be provided on or before the date an Employee
becomes a Participant, then the notice nonetheless will be treated as provided






--------------------------------------------------------------------------------





timely if it is provided as soon as practicable after that date and the Employee
is permitted to elect to defer from all types of Compensation that may be
deferred under the Plan earned beginning on that date.


(5)
Distributions. A Participant’s Account Balance attributable to QACA Safe Harbor
Contributions is subject to the distribution restrictions described in the Plan
that apply to any safe harbor contributions. If the Plan does not have
distribution provisions for safe harbor contributions, then the distribution
provisions applicable to Elective Deferrals will apply. However, QACA Safe
Harbor Contributions are not distributable on account of a Participant’s
hardship.



(6)
Vesting. A Participant’s Account Balance attributable to QACA Safe Harbor
Contributions is 100% vested after two (2) years. Participants will become fully
vested upon their Death or Disability as defined herein. If the Plan already
defines Year of Service for purposes of vesting, then that definition applies to
this QACA vesting schedule.



(7)
Compensation. Compensation for purposes of determining the QACA Automatic
Deferral Percentage has the same meaning as Compensation with regard to Elective
Deferrals in general, and Compensation for purposes of allocating the QACA Safe
Harbor Contributions means Compensation as defined under the Plan for purposes
of safe harbor contributions.



(8)
Definitions.



(A)
Definition of Automatic Deferral. An Automatic Deferral is an Elective Deferral
that results from the operation of this Section. Under the Automatic Deferral,
the Employer automatically will reduce by the Automatic Deferral Percentage
elected in this Section the Compensation of each Participant subject to the
QACA, as specified in this Section. The Plan Administrator will cease to apply
the Automatic Deferral to a Participant who makes an Affirmative Election as
defined herein.



(B)
Definition of Automatic Deferral Percentage/Increases. The Automatic Deferral
Percentage is the percentage of Automatic Deferral which the Employer elects
herein (including any scheduled increase to the Automatic Deferral Percentage
the Employer may elect).



(C)
Effective date of QACA Automatic Deferral. The effective date of an Employee’s
Automatic Deferral will be as soon as practicable after the Employee is subject
to Automatic Deferrals under the QACA, consistent with (a) applicable law, and
(b) the objective of affording the Employee a reasonable period of time after
receipt of the notice to make an Affirmative Election (and, if applicable, an
investment election). However, in no event will the Automatic Deferral be
effective later than the earlier of (a) the pay date for the second payroll
period that begins after the date the QACA safe harbor notice (described herein)
is provided to the Employee, or (b) the first pay date that occurs at least 30
days after the QACA safe harbor notice is provided to the Employee.



(D)
Definition of Affirmative Election. An Affirmative Election is a Participant’s
election made after the QACA’s Effective Date not to defer any Compensation or
to defer more or less than the Automatic Deferral Percentage.



(E)
Effective Date of Affirmative Election. A Participant’s Affirmative Election
generally is effective as of the first payroll period which follows the payroll
period in which the Participant made the Affirmative Election. However, a
Participant may make an Affirmative Election which is effective: (a) for the
first payroll period in which he/she becomes a Participant if the Participant
makes an Affirmative Election within a reasonable period following the
Participant’s Entry Date and before the Compensation to which the Election
applies becomes currently available; or (b) for the first payroll period
following the QACA’s effective date, if the Participant makes an Affirmative
Election not later than the QACA’s effective date.



(9)
Accounts. Employer contributions made in accordance with this Section 4.2(d)
shall be treated as Safe Harbor Contributions under the Plan, but shall be
accounted for separately to the extent necessary.



(10)
Forfeitures. If the only Employer contributions under the Plan that are subject
to a vesting schedule are the Employer QACA Safe Harbor Contributions subject to
the vesting schedule elected above, then any resulting forfeitures may be used
to pay administrative expenses, and any remaining forfeitures shall be used to
reduce the Employer QACA Safe Harbor Contributions elected, or if no such
contributions are made for the Plan Year, any other Employer contribution made
for the Plan Year. If not all Forfeitures can be used in this manner, then any
remaining Forfeitures shall be allocated as a Qualified Nonelective Contribution
in the proportion that the Compensation of each Participant eligible to make an
Elective Deferral contribution bears to the aggregate Compensation of all such
Participants.



(e)    Eligible Automatic Contribution Arrangement (“EACA”). This Plan is
intended to comply with the requirements of an EACA as established by
Regulations and accordingly will satisfy the uniformity requirements and the
notice requirements.


(1)
Uniformity requirements shall be consistent with Section 4.1(d)(3)(B).






--------------------------------------------------------------------------------







(2)
The EACA notice requirement shall be met by compliance with all requirement for
such type notice found in the Regulation, but the notice shall be coordinated
with the QACA Safe Harbor notice of 4.1(d)(4).



(3)
EACA Permissible Withdrawal. A Participant who has Automatic Deferrals under the
EACA may elect to withdraw all the Automatic Deferrals (and allocable earnings)
under the provisions of this Section 4.1(e)(3). Any distribution made pursuant
to this Section will be processed in accordance with normal distribution
provisions of the Plan.



(A)
Amount. If a Participant elects a permissible withdrawal under this Section,
then the Plan must make a distribution equal to the amount (and only the amount)
of the Automatic Deferrals made under the EACA (adjusted for allocable gains and
losses to the date of the distribution). The Plan may separately account for
Automatic Deferrals, in which case the entire account will be distributed. If
the Plan does not separately account for the Automatic Deferrals, then the Plan
must determine earnings or losses in a manner similar to the refund of excess
contributions for a failed actual deferral percentage test.

(B)
Fees. Notwithstanding the above, the Plan Administrator may reduce the
permissible distribution amount by any generally applicable fees. However, the
Plan may not charge a greater fee for distribution under this Section than
applies to other distributions. The Plan Administrator may adopt a policy
regarding charging such fees consistent with this paragraph.

(C)
Timing. The Participant may make an election to withdraw the Automatic Deferrals
under the EACA no later than 90 days after the date of the first Automatic
Deferral under the EACA. For this purpose, the date of the first Automatic
Deferral is the date that the Compensation subject to the Automatic Deferral
otherwise would have been includible in the participant’s gross income. For this
purpose, EACAs under the Plan are aggregated, except that the mandatory
disaggregation rules of the Code §410(b) apply. Furthermore, a participant’s
withdrawal right is not restricted due to the Participant making an Affirmative
Election during the 90 day period.

(D)
Rehired Employees. For purposes of Section 4.1(e)(3) above, an Employee who for
an entire Plan Year did not have contributions made pursuant to a default
election under the EACA will be treated as having not had such contributions for
any prior Plan Year as well.

(E)
Effective date of the actual withdrawal election. The effective date of the
permissible withdrawal will be as soon as practicable, but in no event later
than the earlier of (1) the pay date of the second payroll period beginning
after the election is made, or (2) the first pay date that occurs at least 30
days after the election is made. The election will also be deemed to be an
Affirmative Election to have no Elective Deferrals made to the Plan.

(F)
Related matching contributions. The Plan Administrator will not take any
deferrals withdrawn pursuant to this section into account in computing the
contribution and allocation of matching contributions. If the Employer has
already allocated matching contributions to the Participant’s account with
respect to deferrals being withdrawn pursuant to this Section, then the matching
contributions, as adjusted for gains and losses, must be forfeited. Except as
otherwise provided, the Plan will use the forfeited contributions to reduce
future contributions or to reduce plan expenses.

(G)
Treatment of withdrawals. With regard to deferrals withdrawn pursuant to this
Section: (1) the Plan Administrator will disregard such deferrals in the Actual
Deferral Percentage Test (if applicable); (2) the Plan Administrator will
disregard such deferrals for purposes of the limitation on deferrals under Code
§402(g); (3) such deferrals are not subject to the consent requirements of Code
§401(a)(11) or 417. The Plan Administrator will disregard any matching
contributions forfeited under paragraph (F) in the Actual Contribution
Percentage Test (if applicable).



(4)
Compensation. Compensation for purposes of determining the amount of Automatic
Deferrals has the same meaning as Compensation with regard to Elective Deferrals
in general.



(5)
Excise tax on Excess Contributions and Excess Aggregate contributions. Any
Excess Contributions and Excess Aggregate contributions which are distributed
more than six months (rather than 2 1/3 months) after the end of the Plan Year
will be subject to the ten percent (120%) Employer excise tax imposed by Code
§4979. However, effective for Plan Years beginning on or after January 1, 2010,
the preceding sentence will apply only where all highly compensated employees
and nonhighly compensated employees (both as defined in Treasury Regulations
Section 1.401(k)-2(a)(6)) are covered Employees under the EACA for the entire
Plan Year (or for the portion of the Plan Year that such Employees are eligible
Employees under the Plan within the meaning of Code §410(b)).



(6)
Definitions. Definitions under this Section 4.1(e) shall be the same as provided
for in 4.1(d)(8).



(f)    Top‑Heavy contribution.Additionally, to the extent necessary, the
Employer shall contribute to the Plan the amount necessary to provide the
top‑heavy minimum contribution, even if it exceeds the amount that would be
deductible under Code Section 404.


(g)    Form of contribution. All contributions by the Employer shall be made in
cash or in such property as is acceptable to the Trustee. 4.1(e)







--------------------------------------------------------------------------------





4.2    PARTICIPANT’S SALARY REDUCTION ELECTION


(a)    Deferral elections. Effective January 1, 2008, each Participant may elect
to defer from 0% to 80% of Compensation which would have been received in the
Plan Year, but for the deferral election. A deferral election (or modification
of an earlier election) may not be made with respect to Compensation which is
currently available on or before the date the Participant executed such
election. For purposes of this Section, Compensation shall be determined prior
to any reductions made pursuant to Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions. 4.2(a)


For purposes of this Section, the annual dollar limitation of Code Section
401(a)(17) ($200,000 as adjusted) shall not apply except that the Administrator
may elect to apply such limit as part of the deferral election procedures
established hereunder.


Automatic deferral election procedures. Effective January 1, 2008, in the event
a Participant does not have a salary deferral election in effect fails to make a
new affirmative deferral election, such Participant shall be deemed to have made
a pre-tax deferral election equal to 3% of Compensation per payroll period.


The amount that is deferred by a Participant shall be subject to the limitations
of this Section, shall be an Elective Deferral, and shall be held for such
Participant in the Elective Deferral Account.


(b)    Catch‑Up Contributions. Notwithstanding anything in the Plan to the
contrary, effective January 1, 2008, each Catch‑Up Eligible Participant shall be
eligible to make Catch‑Up Contributions during the Participant’s taxable year in
accordance with, and subject to the limitations of, Code Section 414(v). Such
Catch‑Up Contributions are not subject to the limits on Annual Additions under
Code Section 415(c), are not taken into account under the limit on Elective
Deferrals under Code Section 402(g). Catch‑Up Contributions may be a dollar
amount or a percentage of Compensation for each payroll period not to exceed the
applicable dollar limit under Code Section 414(v), pursuant to procedures
established by the Administrator. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Section 401(k)(3), 401(k)(12) or 410(b), as applicable, by reason of the making
of such Catch‑Up Contributions.4.2(b)


(c)    Full vesting. Each Participant’s Elective Deferral Account shall be fully
Vested at all times and shall not be subject to Forfeiture for any reason.
4.2(c)


(d)    Distribution restrictions. Notwithstanding anything in the Plan to the
contrary, amounts (including any offset of loans) held in the Participant’s
Elective Deferral Account may not be distributed except as authorized by other
provisions of this Plan, but in no event may such amounts be distributed earlier
than: 4.2(d)


(1)    a Participant’s death, disability or other severance of employment;


(2)    a Participant’s attainment of age 59 1/2;


(3)    the termination of the Plan without the existence at the time of Plan
termination of an alternative defined contribution plan or the establishment of
an alternative defined contribution plan by the Employer or an Affiliated
Employer within the period ending twelve months after distribution of all assets
from the Plan maintained by the Employer. For this purpose, a defined
contribution plan is not treated as an alternative defined contribution plan if
the plan is an employee stock ownership plan (as defined in Code Section
4975(e)(7) or 409(a)), a simplified employee pension plan (as defined in Code
Section 408(k)), a SIMPLE IRA plan (as defined in Code Section 408(p)), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
that is described in Code Sections 457(b) or 457(f). Furthermore, if at all
times during the 24‑month period beginning 12 months before the date of the
Plan’s termination, fewer than 2% of the Participants in the Plan as of the date
of Plan termination are eligible under the other defined contribution plan, then
the other defined contribution plan is not an alternative defined contribution
plan. Distributions from the terminating Plan may only be made in lump sum
distributions, pursuant to and defined in Regulation 1.401(k)‑1(d)(4)(ii);


(4)    the proven financial hardship of a Participant, subject to the
limitations of Section 6.12.


(e)    Suspension due to hardship. In the event a Participant has received a
hardship distribution pursuant to Regulation 1.401(k)‑1(d)(3)(iv)(E)(2) from
this Plan or any other plan maintained by the Employer, then such Participant
shall not be permitted to elect to have Elective Deferrals contributed to the
Plan for a period of six months following the receipt of the distribution.
4.2(e)


(f)    Deferrals limited to Code Section 402(g) dollar limit. A Participant’s
“elective deferrals” made under this Plan and all other plans, contracts or
arrangements of the Employer maintaining this Plan during any calendar year
shall not exceed the dollar limitation. For this purpose, “elective deferrals”
means, with respect to a calendar year, the sum of all Employer contributions
made on behalf of such Participant pursuant to an election to defer under any
qualified cash or deferred arrangement as described in Code Section 401(k), any
salary reduction simplified employee pension (as defined in Code Section
408(k)(6)), any SIMPLE IRA plan described in Code Section 408(p), any eligible
deferred compensation plan under Code Section 457, any plans described under
Code Section 501(c)(18),





--------------------------------------------------------------------------------





and any Employer contributions made on the behalf of a Participant for the
purchase of an annuity contract under Code Section 403(b) pursuant to a salary
reduction agreement. “Elective deferrals” shall not include any deferrals
properly distributed as excess “Annual Additions” pursuant to Section 4.5.
“Dollar limitation” shall mean the dollar limitation contained in Code Section
402(g) in effect for the Participant’s taxable year beginning in such calendar
year. In the case of a participant aged 50 and over by the end of the taxable
year, the “dollar limitation” described in the preceding sentence shall be
adjusted to include the amount of Elective Deferrals that may be treated as
Catch‑Up Contributions. The “dollar limitation” contained in Code Section 402(g)
is $10,500 for taxable years beginning in 2000 and 2001, increasing to $11,000
for taxable years beginning in 2002 and increasing by $1,000 for each year
thereafter up to $15,000 for taxable years beginning in 2006 and later years.
After 2006 the $15,000 limit will be adjusted by the Secretary of the Treasury
for cost‑of‑living increases under Code Section 402(g)(4). Any such adjustments
will be in multiples of $500. 4.2(f)


(g)    Assigning Excess Deferrals to this Plan. If a Participant’s Elective
Deferrals under this Plan together with any elective deferrals (as defined in
Regulation 1.402(g)‑1(b)) under another qualified cash or deferred arrangement
(as described in Code Section 401(k)), a simplified employee pension (as
described in Code Section 408(k)(6)), a simple individual retirement account
plan (as described in Code Section 408(p)), a salary reduction arrangement
(within the meaning of Code Section 3121(a)(5)(D)), or a trust described in Code
Section 501(c)(18) cumulatively exceed the “dollar limitation” described in the
subsection 4.2(f) of this Section, for such Participant’s taxable year, then the
Participant may assign to this Plan any Excess Deferrals made during a taxable
year of the Participant by notifying the Administrator in writing on or before
March 1 following the close of the Participant’s taxable year, of the amount of
the Excess Deferrals to be assigned to the Plan. A Participant shall be deemed
to notify the Administrator of any Excess Deferrals that arise by taking into
account only those Elective Deferrals made to this Plan and any other plan,
contract, or arrangement of the Employer. 4.2(g)


Notwithstanding any other provision of the Plan to the contrary, the
Administrator may direct the Trustee to distribute such Excess Deferrals, plus
any Income allocable to such Excess Deferrals, to the Participant not later than
the first April 15th following the close of the Participant’s taxable year. Such
a distribution may be made to a Participant to whose account Excess Deferrals
were assigned for the preceding year or/and who claims Excess Deferrals for such
taxable year or calendar year. Any distribution of less than the entire amount
of Excess Deferrals and Income shall be treated as a pro rata distribution of
Excess Deferrals and Income. The amount of the distribution shall not exceed the
Participant’s Elective Deferrals under the Plan for the taxable year (and any
Income allocable to such Excess Deferrals). If a distribution of Excess
Deferrals is to be made on or before the last day of the Participant’s taxable
year, then each of the following conditions must be satisfied:


(1)    the distribution must be made after the date on which the Plan received
the Excess Deferrals;


(2)    the Participant shall designate the distribution as Excess Deferrals; and


(3)    the Plan must designate the distribution as a distribution of Excess
Deferrals.


Any distribution made pursuant to this Section shall be made first from
unmatched Elective Deferrals and, thereafter, from Elective Deferrals which are
matched.


Matching Contributions that relate to Excess Deferrals which are distributed
pursuant to this Section 4.2(g) shall be treated as a Forfeiture.


(h)    Segregation. Elective Deferrals made pursuant to this Section may be
segregated into a separate account for each Participant in a federally insured
savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short‑term debt security
acceptable to the Trustee until such time as the allocations pursuant to
Section 4.4 have been made.


(i)    No conditions to receive Elective Deferrals. Notwithstanding anything
herein to the contrary, Participants who terminated employment for any reason
during the Plan Year shall share in the Elective Deferrals made by the Employer
for the year of termination without regard to the Hours of Service credited.


(j)    Procedures to implement deferral elections. The Employer and the
Administrator may adopt a procedure to implement the salary reduction elections
provided for herein. If such procedure is adopted, then the procedure shall
include (and shall not be limited to) the following:


(1)    A Participant must make an initial salary deferral election, or an
election to receive cash in lieu of a salary deferral election, unless the
Employer has implemented an automatic deferral election feature. If the
Participant fails to make an initial salary deferral election, or an election to
receive cash in lieu of a salary deferral election, if the automatic deferral
election applies, then such Participant may thereafter make an election in
accordance with the rules governing modifications. The Participant shall make
such an election by entering into a salary reduction agreement with the Employer
and filing such agreement with the Administrator. Such election shall initially
be effective beginning with the pay period following the acceptance of the
salary reduction agreement by the Administrator (or as soon thereafter as
practical), shall not have retroactive effect and shall remain in force until
revoked.





--------------------------------------------------------------------------------







(2)    A Participant may modify a prior salary deferral election at any time
during the Plan Year and concurrently make a new election by filing a notice
with the Administrator (in accordance with procedures established by the
Administrator) within a reasonable time before the pay period for which such
modification is to be effective. Any modification shall be implemented as soon
as practical after being accepted by the Administrator, shall not have
retroactive effect and shall remain in force until revoked.


(3)    A Participant may elect to prospectively revoke the Participant’s salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period coincident with or next following the expiration of the
notice period (or as soon thereafter as practical).


(4)    Any notices or required actions under this subsection may be provided or
made in accordance with Section 10.14.


4.3    TIME OF PAYMENT OF EMPLOYER CONTRIBUTION


Unless otherwise provided by contract or law, the Employer may make its
contribution to the Plan for a particular Plan Year at such time as the
Employer, in its sole discretion, determines. If the Employer makes a
contribution for a particular Plan Year after the close of that Plan Year, then
the Employer will designate to the Administrator the Plan Year for which the
Employer is making its contribution.


4.4    ALLOCATION OF CONTRIBUTION AND USAGE OF FORFEITURESAND EARNINGS


(a)    Separate accounting. The Administrator shall establish and maintain an
account in the name of each Participant to which the Administrator shall credit
as of each Anniversary Date, or other Valuation Date, all amounts allocated to a
particular Account of each such Participant as set forth herein.


(b)    Allocation of contributions. The Employer shall provide the Administrator
with all information required by the Administrator to make a proper allocation
of the Employer contributions for each Plan Year. Within a reasonable period of
time after the date of receipt by the Administrator of such information, the
Administrator shall allocate such contribution as follows: 4.4(b)


(1)    Elective Deferrals. With respect to the Elective Deferrals made pursuant
to Section 4.1(a), to each Participant’s Elective Deferral Account.


(2)    Matching Contributions. With respect to the Matching Contribution made
pursuant to Section 4.1(b), to each Participant’s Matching Contribution Account
in accordance with Section 4.1(b).


(3)    Qualified Nonelective Contributions. With respect to the Qualified
Nonelective Contribution made pursuant to Section 4.1(c), to each Participant’s
Qualified Nonelective Contribution Account in accordance with Section 4.1(c).


The Employer may limit such Qualified Nonelective Contributions only to
Participants who are Nonhighly Compensated Employees. In addition, the Employer
may condition such Qualified Nonelective Contributions only to Participants who
have completed a Period of Service (or portion thereof) during the Plan Year
and/or who are employed on the last day of the Plan Year. Notwithstanding
anything in this subsection to the contrary, if this Plan becomes a Top-Heavy
Plan, then any top-heavy minimum required allocation that is required pursuant
to Section 4.4(g) and that is not satisfied with Matching Contributions shall be
made to each Non-Key Employee’s Qualified Nonelective Contribution Account.


(4) Qualified Automatic Contribution Arrangement Contributions. With respect to
the QACA contributions made pursuant to Section 4.1(d), to each Participant’s
QACA Account in accordance with Section 4.1(d).


(c)    Usage of Forfeitures. On or before each Anniversary Date, any Forfeitures
may be made available to reinstate previously forfeited Account balances of
Participants, and any remaining Forfeitures may be used to satisfy any
contribution that may be required pursuant to Section 3.6 or 6.10, or be used to
pay any administrative expenses of the Plan. The remaining Forfeitures, if any,
shall be allocated as a discretionary contribution under 4.1(b).4.4(c)


(d)    Minimum required allocation to those not otherwise eligible to share. For
any Top‑Heavy Plan Year, Employees not otherwise eligible to share in the
allocation of contributions as provided above, shall receive the minimum
required allocation of Section 4.4(g) if eligible pursuant to the provisions of
Section 4.4(j).


(e)    Incoming transfers and rollovers. Participants’ transfers from other
qualified plans and rollovers deposited in the general Trust Fund shall share in
any earnings and losses (net appreciation or net depreciation) of the Trust Fund
in the same manner provided above. Each segregated account maintained on behalf
of a Participant shall be credited or charged with its separate earnings and
losses.







--------------------------------------------------------------------------------





(f)    Delay in processing transactions. Notwithstanding anything in this
Section to the contrary, all information necessary to properly reflect a given
transaction may not be available until after the date specified herein for
processing such transaction, in which case the transaction will be reflected
when such information is received and processed. Subject to express limits that
may be imposed under the Code, the processing of any contribution, distribution
or other transaction may be delayed for any legitimate business reason or force
majeure (including, but not limited to, failure of systems or computer programs,
failure of the means of the transmission of data, the failure of a service
provider to timely receive values or prices, and the correction for errors or
omissions or the errors or omissions of any service provider). The processing
date of a transaction will be binding for all purposes of the Plan.


(g)    Minimum required allocation for Top‑Heavy Plan Years. Notwithstanding the
foregoing, for any Top‑Heavy Plan Year, the sum of the Employer contributions
allocated to the Account of each Employee shall be equal to at least three
percent (3%) of such Employee’s 415 Compensation (reduced by contributions and
forfeitures, if any, allocated to each Employee in any defined contribution plan
included with this Plan in a required aggregation group). However, if (1) the
sum of the Employer contributions allocated to the Participant’s Account of each
Key Employee for such Top‑Heavy Plan Year is less than three percent (3%) of
each Key Employee’s 415 Compensation and (2) this Plan is not required to be
included in an aggregation group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, then the sum of the Employer
contributions allocated to the Participant’s Account of each Employee shall be
equal to the largest percentage allocated to the Account of any Key Employee.
However, in determining whether a Non‑Key Employee has received the minimum
required allocation, such Non‑Key Employee’s Elective Deferrals shall not be
taken into account. The minimum allocation required (to the extent required to
be nonforfeitable under Code Section 416(b)) may not be forfeited under Code
Section 411(a)(3)(B) or 411(a)(3)(D). 4.4(g)


However, no minimum required allocation shall be required in this Plan for any
Employee who participates in another defined contribution plan subject to Code
Section 412 included with this Plan in a required aggregation group, if the
other defined contribution plan subject to Code Section 412 satisfies the
minimum required allocation.


(h)    Top‑Heavy contribution allocation. For purposes of the minimum required
allocation set forth above, the percentage allocated to the Account of any Key
Employee who is a Participant shall be equal to the ratio of the sum of the
Employer contributions (excluding any Catch-Up Contributions) allocated on
behalf of such Key Employee for the Plan Year divided by the 415 Compensation
for such Key Employee for the Plan Year.


(i)    Matching contributions used to satisfy top‑heavy contribution. Matching
Contributions (including ADP Test Safe Harbor Matching Contributions within the
meaning of Section 1.9) shall be taken into account for purposes of satisfying
the minimum required allocation of Code Section 416(c)(2) and the Plan. The
preceding sentence shall apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum required allocation shall be met
in another plan, such other plan. Matching Contributions that are used to
satisfy the minimum required allocation shall be treated as Matching
Contributions for purposes of the ACP Test and other requirements of Code
Section 401(m).


(j)    Participants eligible for top‑heavy allocation. For any Top‑Heavy Plan
Year, the minimum required allocation set forth above shall be allocated to the
Qualified Nonelective Contribution Account of all Employees who are Participants
and who are employed by the Employer on the last day of the Plan Year regardless
of the Employee’s level of Compensation, including Employees who have (1) failed
to complete a Period of Service; and (2) declined to make mandatory
contributions (if required) or, in the case of a cash or deferred arrangement,
Elective Deferrals to the Plan. 4.4(j)


(k)    415 Compensation for top‑heavy purposes. For the purposes of this
Section, 415 Compensation will be limited to the same dollar limitations set
forth in Section 1.19, adjusted in such manner as permitted under Code Section
415(d).


4.5    MAXIMUM ANNUAL ADDITIONS


(a)    Maximum permissible amount. Notwithstanding the foregoing, the maximum
Annual Additions credited to a Participant’s Accounts for any Limitation Year
shall equal the lesser of:


(1)    $40,000 adjusted annually as provided in Code Section 415(d) pursuant to
the Regulations, or


(2)    one‑hundred percent (100%) of the Participant’s 415 Compensation for such
Limitation Year.


The percentage limitation in paragraph (2) above shall not apply to: (1) any
contribution for medical benefits (within the meaning of Code
Section 419A(f)(2)) after separation from service which is otherwise treated as
an annual addition, or (2) any amount otherwise treated as an annual addition
under Code Section 415(l)(1).


For any short Limitation Year, the dollar limitation in paragraph (1) above
shall be reduced by a fraction, the numerator of which is the number of full
months in the short Limitation Year and the denominator of which is twelve (12).







--------------------------------------------------------------------------------





(b)    Reasonable estimate permissible. Prior to determining the Participant’s
actual 415 Compensation for the Limitation Year, the Employer may determine the
maximum permissible amount for a Participant on the basis of a reasonable
estimation of the Participant’s 415 Compensation for the Limitation Year,
uniformly determined for all Participants similarly situated. As soon as is
administratively feasible after the end of the Limitation Year, the maximum
permissible amount for the Limitation Year will be determined on the basis of
the Participant’s actual 415 Compensation for the Limitation Year.


(c)    Excess Annual Additions defined. For purposes of this Article, the term
“Excess Annual Additions” for any Participant for a Limitation Year means a
Participant’s Annual Additions under this Plan and such other plans of the
Employer or Affiliated Employer that are in excess of the maximum permissible
amount of Section 4.5 for a Limitation Year. The Excess Annual Additions will be
deemed to consist of the Annual Additions last allocated, except that Annual
Additions attributable to a simplified employee pension will be deemed to have
been allocated first, followed by Annual Additions to a welfare benefit fund or
individual medical account, and then by Annual Additions to a plan subject to
Code Section 412, regardless of the actual allocation date.


(d)    Annual Additions can cease when maximum permissible amount reached. If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s Accounts would cause the Annual Additions for the Limitation
Year to exceed the maximum permissible amount, then the amount that would
otherwise be contributed or allocated will be reduced so that the Annual
Additions for the Limitation Year will equal the maximum permissible amount, and
any such amounts which would have been allocated to such Participant may be
allocated to other Participants. 4.9(d)


(e)    Aggregation and Disaggregation of Plans.


(1)    For purposes of applying the limitations of Code §415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§414(b), (c), (m) or (o)), except that for purposes
of this Section, the determination shall be made by applying Code §415(h), and
shall take into account tax-exempt organizations under Regulation Section
1.414(c)-5, as modified by Regulation Section 1.415(a)-1(f)(1). For purposes of
this Section:


(A)
A former Employer is a “predecessor employer” with respect to a participant in a
plan maintained by an Employer if the Employer maintains a plan under which the
participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor Employer
constituted a single employer under the rules described in Regulation Section
1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation (and
as if they constituted two, unrelated employers under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation) and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as transfer of benefits or plan
sponsorship.



(B)
With respect to an Employer of a participant, a former entity that antedates the
Employer is a “predecessor employer” with respect to the participant if, under
the facts and circumstances, the employer constitutes a continuation of all or a
portion of the trade or business of the former entity.



(2)    Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code §415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code §415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2)), and immediately after the cessation of affiliation,
is not actually maintained by any of the entities that constitute the employer
(as determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a “cessation
of affiliation” means the event that causes an entity to no longer be aggregated
with one or more other entities as a single employer under the employer
affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and((2) (such
as the sale of a subsidiary outside a controlled group), or that causes a plan
to not actually be maintained by any of the entities that constitute the
employer under the employer affiliation rules of Regulation Section
1.415(a)-1(f)(1) and((2) (such as a transfer of plan sponsorship outside of a
controlled group).


(3)    Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code §415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code §415 with respect to a participant’s account after the date
on which the plans are required to be aggregated.


(f)    413(c) Plan.If this is a plan described in Code Section 413(c) (other
than a plan described in Code Section 414(f)), then all of the benefits or
contributions attributable to a Participant from all of the Employers
maintaining this Plan shall be taken into account in applying the limits of this
Section with respect to such Participant. Furthermore, in applying the
limitations of this Section with respect





--------------------------------------------------------------------------------





to such a Participant, the total 415 Compensation received by the Participant
from all of the Employers maintaining the Plan shall be taken into account.


(g)
(1)    DC Plans with same/different Anniversary Dates. If a Participant
participates in more than one defined contribution plan maintained by the
Employer that have different Anniversary Dates, then the maximum permissible
amount under this Plan shall equal the maximum permissible amount for the
Limitation Year minus any Annual Additions previously credited to such
Participant’s Accounts during the Limitation Year.



(2)    If a Participant participates in both a defined contribution plan subject
to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
then Annual Additions will be credited to the Participant’s Accounts under the
defined contribution plan subject to Code Section 412 prior to crediting Annual
Additions to the Participant’s Accounts under the defined contribution plan not
subject to Code Section 412.


(3)    If a Participant participates in more than one defined contribution plan
not subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, then the maximum permissible amount under this Plan shall
equal the product of (A) the maximum permissible amount for the Limitation Year
minus any Annual Additions previously credited under subparagraphs (1) or (2)
above, multiplied by (B) a fraction (i) the numerator of which is the Annual
Additions which would be credited to such Participant’s Accounts under this Plan
without regard to the limitations of Code Section 415 and (ii) the denominator
of which is such Annual Additions for all plans described in this subparagraph.


4.6    ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS


(a)Disposal of Excess Annual Additions. Allocation of Annual Additions to a
Participant’s Account for a Limitation Year generally will cease in accordance
with Section 4.5(d) once the maximum permissible amount of Section 4.5 has been
reached for such Limitation Year. However, if, as a result of a reasonable error
in estimating a Participant’s Compensation, a reasonable error in determining
the amount of Elective Deferrals (within the meaning of Code Section 402(g)(3))
that may be made with respect to any Participant with respect to the maximum
permissible amount of Section 4.5 or other facts and circumstances to which
Regulation 1.415‑6(b)(6) shall be applicable, the Annual Additions under this
Plan would cause Excess Annual Additions for any Participant, then the Excess
Annual Additions will be corrected in accordance with the Employee Plans
Compliance Resolution System as set forth in Revenue Procedure 2013-12 or any
superseding guidance, including, but not limited to the preamble of the final
Section 415 Regulations.4.10(a)


(b)    Section 415 suspense account defined. For purposes of this Section, the
term “Section 415 suspense account” means an unallocated account equal to the
sum of Excess Annual Additions for all Participants in the Plan during the
Limitation Year.


4.7    PLAN‑TO‑PLAN TRANSFERS (OTHER THAN ROLLOVERS) FROM QUALIFIED PLANS


(a)    Transfers into this Plan. With the consent of the Administrator (such
consent must be exercised in a nondiscriminatory manner and applied uniformly to
all Participants), amounts may be transferred (within the meaning of Code
Section 414(l)) to this Plan from other tax qualified plans under Code
Section 401(a), provided that the plan from which such funds are transferred
permits the transfer to be made and the transfer will not jeopardize the tax
exempt status of the Plan or Trust or create adverse tax consequences for the
Employer. Prior to accepting any transfers to which this Section applies, the
Administrator may require satisfactory evidence that the amounts to be
transferred meet the requirements of this Section. The transferred amounts shall
be allocated to the Transfer Account of the Participant.


At the time of the transfer, the nonforfeitable percentage of the funds under
the transferor plan shall apply, but thereafter shall increase (if applicable)
for each Period of Service that the Participant completes after such transfer in
accordance with the Vesting provisions of this Plan applicable to the type of
Account represented by the transferred funds (e.g., transferred nonelective
funds will be subject to the vesting schedule applicable to Nonelective
Contributions under this Plan). If the vesting schedule applicable to a
Transferred Account changes as a result of this paragraph, such change will be
treated as an amendment to the vesting schedule for each affected Participant.


(b)    Accounting of transfers. The Transfer Account of a Participant shall be
held by the Trustee pursuant to the provisions of this Plan and may not be
withdrawn by, or distributed to the Participant, in whole or in part, except as
provided in paragraph (d) of this Section. The Trustee shall have no duty or
responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.


(c)    Restrictions on elective deferrals. Except as permitted by Regulations
(including Regulation Section 1.411(d)‑4), amounts attributable to elective
deferrals (as defined in Regulation Section 1.401(k)‑6), including amounts
treated as elective deferrals, which are transferred from another qualified plan
in a plan‑to‑plan transfer (other than a direct rollover) shall be subject to
the distribution limitations provided for in Code Section 401(k)(2) and the
Regulations.







--------------------------------------------------------------------------------





(d)    Distribution of Transfer Account. At Normal Retirement Date, or such
other date when the Participant or the Participant’s Beneficiary shall be
entitled to receive benefits, the Transfer Account of a Participant shall be
used to provide additional benefits to the Participant or the Participant’s
Beneficiary. Any distributions of amounts held in the Transfer Account shall be
made in a manner which is consistent with and satisfies the provisions of
Sections 6.5 and 6.6 and 6.14, including, but not limited to, all notice and
consent requirements of Code Sections 417 and 411(a)(11) and the Regulations
thereunder. Furthermore, the Transfer Account shall be considered as part of a
Participant’s benefit in determining whether an involuntary cash‑out of benefits
may be made without Participant consent.


(e)    Segregation. The Administrator may direct that Employee transfers made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund or be directed by the Participant pursuant to Section 4.9.


(f)    Protected benefits. Notwithstanding anything herein to the contrary, a
transfer directly to this Plan from another qualified plan (or a transaction
having the effect of such a transfer) shall only be permitted if it will not
result in the elimination or reduction of any “Section 411(d)(6) protected
benefit” as described in Section 7.1(e).


(g)    Separate Accounts. With respect to each Participant’s Transfer Account,
separate sub‑accounts shall be maintained to the extent necessary to carry out
the provisions of this Plan.


4.8    ROLLOVERS FROM OTHER PLANS


(a)    Acceptance of rollovers into the Plan.With the consent of the
Administrator (such consent must be exercised in a nondiscriminatory manner and
applied uniformly to all Participants), the Plan may accept a rollover by
Participants, excluding Participants who are no longer employed as an Employee,
provided the rollover will not jeopardize the tax‑exempt status of the Plan or
create adverse tax consequences for the Employer. The rollover amounts shall be
allocated to the Rollover Account of the Participant. The Rollover Account of a
Participant shall be 100% Vested at all times and shall not be subject to
Forfeiture for any reason.


(b)    Treatment of Rollover Account in the Plan. The Rollover Account shall be
held by the Trustee pursuant to the provisions of this Plan and may not be
withdrawn by, or distributed to the Participant, in whole or in part, except as
provided in paragraph (c) of this Section. The Trustee shall have no duty or
responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.


(c)    Distribution of rollovers. At such date when the Participant or the
Participant’s Beneficiary shall be entitled to receive benefits, the Rollover
Account of a Participant shall be used to provide additional benefits to the
Participant or the Participant’s Beneficiary. Furthermore, amounts in the
Participant’s Rollover Account shall not be considered as part of a
Participant’s benefit in determining whether the $5,000 threshold has been
exceeded for purposes of the timing or form of payments under the Plan as well
as for the Participant consent requirements. Any distributions of amounts that
are held in the Rollover Account shall be made in a manner which is consistent
with and satisfies the provisions of Sections 6.5 and 6.15, including, but not
limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.


(d)    Limits on accepting rollovers. Prior to accepting any rollovers to which
this Section applies, the Administrator may require the Employee to provide
evidence that the amounts to be rolled over to this Plan meet the requirements
of this Section. The Employer may instruct the Administrator, operationally and
on a nondiscriminatory basis, to limit the source of rollovers that may be
accepted by the Plan.


(e)    Rollovers maintained in a separate account. The Administrator may direct
that rollovers received after a Valuation Date be segregated into a separate
account for each Participant until such time as the allocations pursuant to this
Plan have been made, at which time they may remain segregated or be invested as
part of the general Trust Fund or be directed by the Participant pursuant to
Section 4.9.


(f)    Definitions. For purposes of this Section, the following definitions
shall apply:


(1)    The term “rollover” means: (i) pre-tax amounts transferred to this Plan
directly from another “eligible retirement plan;” (ii) pre-tax distributions
received by an Employee from other “eligible retirement plans” which are
eligible for tax‑free rollover to an “eligible retirement plan” and which are
transferred by the Employee to this Plan within sixty (60) days following
receipt thereof; and (iii) any other pre-tax amounts which are eligible to be
rolled over to this Plan pursuant to the Code. Rollovers to the Plan may not
include after-tax or Roth 401(k) contributions.


(2)    The term “eligible retirement plan” means an individual retirement
account described in Code Section 408(a), an individual retirement annuity
described in Code Section 408(b) (other than an endowment contract), a qualified
trust (an employees’ trust described in Code Section 401(a) which is exempt from
tax under Code Section 501(a)), an annuity plan described





--------------------------------------------------------------------------------





in Code Section 403(a), an eligible deferred compensation plan described in Code
Section 457(b) which is maintained by an eligible employer described in Code
Section 457(e)(1)(A), and an annuity contract described in Code Section 403(b).


4.9    PARTICIPANT DIRECTED INVESTMENTS


(a)    Directed Investments allowed. Participants may, subject to a procedure
established by the Administrator (the Participant Direction Procedures) and
applied in a uniform nondiscriminatory manner, direct the Trustee, in writing
(or in such other form which is acceptable to the Trustee), to invest their
entire Accounts in specific assets, specific funds or other investments
permitted under the Plan and the Participant Direction Procedures. Participants
may also invest up to 100% of their Accounts in Company Stock through the ESOP
as detailed in Article IX. The portions of the interest of any Participant so
directing as described in this Section 4.9 will thereupon be considered a
Participant’s Directed Account. For the avoidance of doubt, it is the intent of
the Employer that Participants (and Beneficiaries) be able to invest all or a
portion of their Accounts in Company Stock through the ESOP and the
Administrator shall not be permitted to amend, restrict or take other actions to
the contrary that would frustrate such clear settlor’s intent of the Employer.


(b)    Establishment of Participant Direction Procedures. The Administrator will
establish Participant Direction Procedures, to be applied in a uniform and
nondiscriminatory manner, setting forth the permissible investment options under
this Section, how often changes between investments may be made, and any other
limitations and provisions that the Administrator may impose on a Participant’s
right to direct investments.


(c)    Administrative discretion. The Administrator may, in its discretion,
include or exclude by amendment or other action from the Participant Direction
Procedures such instructions, guidelines or policies as it deems necessary or
appropriate to ensure proper administration of the Plan, and may interpret the
same accordingly.


(d)    Allocation of earnings. As of each Valuation Date, all Participant
Directed Accounts shall be charged or credited with the net earnings, gains,
losses and expenses as well as any appreciation or depreciation in the market
value using publicly listed fair market values when available or appropriate as
follows:


(1)    to the extent that the assets in a Participant’s Directed Account are
accounted for as pooled assets or investments, the allocation of earnings, gains
and losses of each Participant’s Directed Account shall be based upon the total
amount of funds so invested in a manner proportionate to the Participant’s share
of such pooled investment; and


(2)    to the extent that the assets in the Participant’s Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.


(e)    Plan will follow investment directions. Investment directions will be
processed as soon as administratively practicable after proper investment
directions are received from the Participant. No guarantee is made by the Plan,
Employer, Administrator or Trustee that investment directions will be processed
on a daily basis, and no guarantee is made in any respect regarding the
processing time of an investment direction. Notwithstanding any other provision
of the Plan, the Employer, Administrator or Trustee reserves the right to not
value an investment option on any given Valuation Date for any reason deemed
appropriate by the Employer, Administrator or Trustee. Furthermore, the
processing of any investment transaction may be delayed for any legitimate
business reason or force majeure (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
the failure of a service provider to timely receive values or prices, and
correction for errors or omissions or the errors or omissions of any service
provider). The processing date of a transaction will be binding for all purposes
of the Plan and considered the applicable Valuation Date for an investment
transaction.


(f)    Other documents. Any information regarding investments available under
the Plan, to the extent not required to be described in the Participant
Direction Procedures, may be provided to the Participant in one or more written
documents (or in any other form including, but not limited to, electronic media)
which are separate from the Participant Direction Procedures and are not thereby
incorporated by reference into this Plan.


(g)    Instructions, guidelines or policies. The Administrator may, in its
discretion, include or exclude by amendment or other action from the Participant
Direction Procedures such instructions, guidelines or policies as it deems
necessary or appropriate to ensure proper administration of the Plan, and may
interpret the same accordingly, subject to, and continent with, Section 4.9(a)
with respect to Company Stock through the ESOP.


4.10    QUALIFIED MILITARY SERVICE


Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).
Furthermore, loan repayments may be suspended under this Plan as permitted under
Code Section 414(u)(4).


In addition, any contributions, benefits and service credit required to comply
with the Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act) shall
be conferred upon an eligible Participant or Beneficiary.





--------------------------------------------------------------------------------







For years beginning after December 31, 2008, (a) an individual receiving a
differential wage payment (if provided by the Employer), as defined by Code
section 3401(h)(2), shall be treated as an Employee of the Employer making the
payment, (b) the differential wage payment shall be treated as compensation, and
(c) the Plan shall not be treated as failing to meet the requirements of any
provision described in Code section 414(u)(1)(C) by reason of any contribution
or benefit which is based on the differential wage payment.


In the case of a Disability occurring on or after January 1, 2007, if a
Participant suffers a Disability while performing qualified military service (as
defined in Code section 414(u)), the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed employment on the day immediately preceding the date of Disability and
then terminated employment on the date of Disability.


In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Code section
414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed
employment on the day immediately preceding the date of death and then
terminated employment on the date of death.


In the case of a Participant who performs service in the uniformed services (as
defined in Code §414(u)(12)(B)) on active duty for a period of more than 30
days, the Participant will be deemed to have a severance from employment solely
for purposes of eligibility for distribution of amounts not subject to Code
§412. However, the Plan will not distribute such a Participant’s account on
account of this deemed severance unless the Participant specifically elects to
receive a benefit distribution hereunder. If a Participant elects to receive a
distribution on account of this deemed severance, then the individual may not
make an elective deferral or employee contribution during the 6-month period
beginning on the date of the distribution. If a Participant would be entitled to
a distribution on account of a deemed severance, and a distribution on account
of another Plan provision (such as a qualified reservist distribution), then the
other Plan provision will control and the 6-month suspension will not apply.


4.11    FAMILY AND MEDICAL LEAVE ACT REQUIREMENTS


Notwithstanding any other provisions of the Plan, in the case of an Employee who
takes family or medical leave as an eligible employee of a covered employer
under the provisions of the Family and Medical Leave Act of 1993 (FMLA), any
period of FMLA leave shall be treated as continued Service for purposes of
eligibility to participate in the Plan and Credited Service for vesting purposes
under the Plan, to the extent required by applicable law.


ARTICLE V
VALUATIONS




5.1    VALUATION OF THE TRUST FUND
The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value as of the Valuation
Date and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.


5.2    METHOD OF VALUATION


In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date. If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation Date.
Any unlisted security held in the Trust Fund shall be valued at its bid price
next preceding the close of business on the Valuation Date, which bid price
shall be obtained from a registered broker or an investment banker. In
determining the fair market value of assets other than securities for which
trading or bid prices can be obtained, the Trustee may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS




6.1    DETERMINATION OF BENEFITS UPON RETIREMENT


Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.4, shall
continue until such





--------------------------------------------------------------------------------





Participant’s Late Retirement Date. Upon a Participant’s Retirement Date, or as
soon thereafter as is practicable, the Administrator shall direct the
distribution, at the election of the Participant, of the Participant’s entire
Vested interest in the Plan (or any portion thereof), in accordance with
Section 6.5.


6.2    DETERMINATION OF BENEFITS UPON DEATH


(a)Distributable amount. In the event of the death of a Participant or
Terminated Participant prior to the complete distribution of the Participant’s
Account, the amount of the death benefit on his behalf shall be one hundred
percent (100%) of the Vested portion of the Participant’s Account, determined on
the Valuation Date immediately preceding the date of the Participant’s death,
increased by any contributions and earnings allocated after such Valuation Date,
and reduced by any payments or withdrawals made from such accounts since such
preceding Valuation Date.


(b)
100% Vesting on death. An active Participant shall be 100% Vested in the
Participant’s Account upon death.



(c)Forms of distribution. The death benefit shall be subject to the general
benefit provisions of Article VI hereof. Except as provided in Section 7. 2(b),
the benefit shall be paid in a single sum, or in such other optional form as may
be elected by the Participant or Beneficiary, as the case may be, under Section
6.1 hereof, to the designated Beneficiary of the deceased Participant as soon as
practicable after the last day of the Plan Year during which such death occurs;
provided, however, that upon the Beneficiary’s request, the commencement date of
any benefits payable to a Beneficiary shall be as soon as practicable following
the date such death occurs.


(d)Beneficiary designation. Subject to the rights of a surviving Spouse
described herein, each Participant or Terminated Participant shall have the
right to designate the Beneficiary to receive the death benefit on his behalf,
and to revoke any such designation. Each such designation, or revocation
thereof, shall be evidenced by a written instrument filed with the Administrator
and signed by the Participant or Terminated Participant. Unless the conditions
which follow for the designation of a Beneficiary other than the Spouse are
satisfied, the Beneficiary of a Participant or Terminated Participant who is
married on the date of his death shall be the surviving Spouse, whether or not
so designated in the written instrument filed with the Administrator and even if
no such instrument is filed. Designation of a Beneficiary other than the Spouse
shall be valid only if either:


(1)the Spouse consents in writing to such designation, acknowledging the effect
thereof, witnessed by a notary public or Plan representative;


(2)the Terminated Participant or Participant, although married at the time of
the designation, is ultimately not survived by his Spouse; or


(3)the surviving Spouse cannot be located.


Such spousal consent obtained pursuant to (i) shall be irrevocable. If the
Participant or Terminated Participant is survived by a Spouse other than the
Spouse who consented to designation of another as Beneficiary, the consent of
the former Spouse shall be ineffective.
If no designation of Beneficiary is on file with the Administrator at the time
of the death of a Participant or Terminated Participant, or if such designation
is not effective for any reason, then the Administrator shall direct the Trustee
to pay the Participant’s Account balance in accordance with the following
hierarchy:
(1)The Participant’s surviving spouse;


(2)and if no surviving spouse exists, to The Participant’s children (including
adopted children) in equal shares by right of representation (one share for each
living child and one share for each child who predeceases the Participant with
living descendants);


(3)and if none to The Participant’s surviving parents, in equal shares;


(4)and if none to The Participant’s estate.


A divorce decree shall revoke a Participant’s designation of his or her spouse
(or former spouse) as Beneficiary, unless the divorce decree or a qualified
domestic relations order provides otherwise.


6.3    DISABILITY RETIREMENT BENEFITS
In the event the Administrator determines that a Participant incurs Disability
while still an Employee, such Participant shall be entitled to one hundred
percent (100%) of the Participant’s Account, determined on the Valuation Date
immediately preceding the date of his Disability, increased by any contributions
and earnings allocated after such Valuation Date, and reduced by any payments or
withdrawals made from such accounts since such preceding Valuation Date.





--------------------------------------------------------------------------------







Any benefits due a disabled Participant from the Participant’s Personal Account
shall be paid or applied for his benefit subject to the general benefit
provisions of Article VI hereof; provided, however, that, if the Participant so
elects, the commencement date of any benefits payable to such a Participant may
be as soon as practicable following the date such Disability occurs and prior to
the Participant’s Normal Retirement Date.


In the event of the death of the Participant subsequent to the date his
Disability occurred and prior to the commencement of his disability benefits
hereunder, the amount payable on behalf of such Participant shall be paid as a
death benefit as provided otherwise in this article.


6.4    DETERMINATION OF BENEFITS UPON TERMINATION


(a)Payment on termination of employment. If a Participant’s employment with the
Employer is terminated for any reason other than death, Disability or
retirement, then such Participant shall be entitled to such benefits as are
provided hereinafter pursuant to this Section 6.4. 6.4(a)


Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in a distributable event had the
Terminated Participant remained in the employ of the Employer (upon the
Participant’s death, Disability or Normal Retirement). However, at the election
of the Participant, the Administrator shall direct the distribution of the
entire Vested portion of the Terminated Participant’s Account be payable to such
Terminated Participant as soon as administratively feasible after termination of
employment. Any distribution under this paragraph shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.


For purposes of this Section 6.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.


(b)    Vesting schedule. The Vested portion of the Account of any Participant
attributable to Employer contributions shall be a percentage of the total amount
credited to the Participant’s Accounts determined on the basis of the
Participant’s number of whole year Periods of Service according to the following
schedule(s): 6.4(b)


(1)    The Elective Deferral Account and the Qualified Nonelective Contribution
Account shall be 100% Vested regardless of a Participant’s number of whole year
Periods of Service.


(2)    The Vested portion of the Safe Harbor Contribution made to the QACA
Account provided for under 4.1(d) shall be determined in accordance with the
following vesting schedule:


Vesting Schedule
Periods of Service    Percentage


Less than 2    0 %
2    100%
    


(c)    No reduction in Vested percentage due to change in vesting schedule.
Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement.


(d)    Time of application of vesting schedule liberalization. In the absence of
any provision to the contrary, any direct or indirect increase to a
Participant’s Vested percentage (at any point on a vesting schedule) will not
apply to a Participant unless and until such Participant completes an Hour of
Service after the effective date of such amendment.


(e)    100% Vesting on partial or full Plan termination. Notwithstanding the
vesting schedule above, upon the complete discontinuance of the Employer
contributions to the Plan or upon any full or partial termination of the Plan,
all amounts then credited to the account of any affected Participant shall
become 100% Vested and shall not thereafter be subject to Forfeiture.


(f)    Unless otherwise noted herein a Plan Participant who has a Transfer
Account as a result of a merger into this Plan from a predecessor plan will be
subject to the vesting provisions of the predecessor plan as those terms existed
on the date of the merger.6.4(e)







--------------------------------------------------------------------------------





6.5    DISTRIBUTION OF BENEFITS


Unless otherwise elected by the Participant or the Beneficiary, the Plan will
pay all distributable benefits in the form of a single lump sum payment of the
Participant’s entire vested Account. The Participant or spousal Beneficiary may
choose to have the account distributed in the form of equal installment
payments. The installments may be paid in a monthly, quarterly or annual payment
format at the election of the Participant or spousal Beneficiary, and the
installments may extend over a period of time that does not exceed the time
restrictions for making payments under Section 6.8.


Non-spouse Beneficiaries will be paid in the form of a lump-sum distribution no
later than the end of the year following the Participant’s death, unless
circumstances prevent such payment


6.6    Reserved


6.7    TIME OF DISTRIBUTION


Notwithstanding any other provisions of the Plan, but in addition to such
provisions (as applicable), unless the Participant elects otherwise,
distribution of benefits shall begin no later than the sixtieth (60th) day after
the close of the Plan Year in which the latest of the following events occurs:


(a)
the date the Participant attains sixty-five (65) years of age;



(b)the date which is the tenth (10th) anniversary of the first (1st) day of the
Plan Year in which the Participant commenced participation in the Plan; or


(c)
the date the Participant terminates Service with the Employer.



If the amount of the payment required to commence on the date determined under
this section cannot be ascertained by such date, or if it is not possible to
make such payment on such date because the Administrator has been unable to
locate the Participant after making reasonable efforts to do so, then a payment
retroactive to such date may be made no later than sixty (60) days after the
earliest date on which the amount can be ascertained under the Plan or the date
on which the Participant is located (whichever is applicable).


Notwithstanding the foregoing, the failure of a Participant and, if applicable,
the Participant’s spouse, to consent to a distribution that is immediately
distributable, shall be deemed to be an election to defer the commencement of
payment of any benefit sufficient to satisfy this Section.


6.8    REQUIRED MINIMUM DISTRIBUTIONS


(a)    General Rules.


(1)    Precedence. The requirements of this Section shall apply to any
distribution of a Participant’s interest in the Plan and take precedence over
any inconsistent provisions of the Plan.


(2)    Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Regulations under Code Section 401(a)(9) and the minimum distribution incidental
benefit requirement of Code Section 401(a)(9)(G).


(1)2009 Suspension. For Plan Year 2009, required minimum distributions under
this Section 6.8 shall be suspended in accordance with Code Section
401(a)(9)(H).


(b)    Time and manner of distribution.6.8(b)


(1)    Required beginning date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.


(2)    Death of Participant before distributions begin. If the Participant dies
before distributions begin, the Participant’s entire death benefit will be
distributed, or begin to be distributed, as follows: 6.8(b)


(i)    If the Participant or Beneficiary elects, distributions to the designated
beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died, or, if the Participant’s
surviving spouse is the Participant’s designated beneficiary, by December 31 of
the calendar year in which the Participant would have attained age 70 1/2, if
later. Alternatively, the Participant or Beneficiary may elect to have
distribution of the Participant’s death benefit be





--------------------------------------------------------------------------------





completed by the December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. In the absence of any election
(including the failure to commence required minimum distributions described by
this Section by the December 31 of the calendar year immediately following the
calendar year in which the Participant died), distribution of the Participant’s
death benefit shall be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.


(ii)    If there is no beneficiary as of September 30 of the year following the
year of the Participant’s death, the distribution of the Participant’s death
benefit will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.


(iii)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.8(b), other
than this paragraph, will apply as if the surviving spouse were the Participant.
Thus, in all such cases, the time at which distributions must commence (or be
completed by) shall be determined solely by reference to the year that the
Participant died, and not the year in which the Participant would have attained
age 70 1/2.


For purposes of this Section 6.8(b), unless a surviving spouse is electing to
commence benefits based upon the date that the Participant would have attained
age 70 1/2, distributions are considered to begin on the Participant’s required
beginning date. If the surviving-spouse election applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 6.8(b). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 6.8(b)), the date distributions are considered to
begin is the date distributions actually commence.


(3)    Forms of distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 6.8(c) and 6.8(d).
If the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Regulations thereunder.
All distributions under this Section shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.


(c)    Required minimum distributions during Participant’s lifetime.6.8(c)


(1)    Amount of required minimum distribution for each distribution calendar
year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


(i)    the quotient obtained by dividing the Participant’s Account balance by
the distribution period in the Uniform Lifetime Table set forth in Regulation
Section 1.401(a)(9)‑9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or


(ii)    if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse and the spouse is more than 10 years
younger than the Participant, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Regulation Section 1.401(a)(9)‑9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.


(2)    Lifetime required minimum distributions continue through year of
Participant’s death. Required minimum distributions will be determined under
this Section 6.8(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.


(d)    Required minimum distributions after Participant’s death.6.8(d)


(1)    Death on or after date distributions begin.6.8(d)(1)


(i)    Participant survived by designated beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:


(A)    The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.





--------------------------------------------------------------------------------







(B)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.


(C)    If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.


(ii)    No designated beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


(2)    Death before date distributions begin.6.8(d)(2)


(i)    Participant survived by designated beneficiary. Except as provided in
Section 6.8(b)(3), if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in Section 6.8(d)(1).


(ii)    No designated beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.


(iii)    Death of surviving spouse before distributions to surviving spouse are
required to begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 6.8(b), this Section 6.8(d)(2) will
apply as if the surviving spouse were the Participant.


(e)    Definitions. For purposes of this Section, the following definitions
apply:


(1)    “Designated beneficiary” means the individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code Section
401(a)(9) and Regulation Section 1.401(a)(9)‑4, Q&A‑4.


(2)    “Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s “required beginning
date.” For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.8(b). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s “required beginning date.” The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s “required
beginning date” occurs, will be made on or before December 31 of that
distribution calendar year.


(3)    “Life expectancy” means the life expectancy as computed by use of the
Single Life Table in Regulation Section 1.401(a)(9)‑9, Q&A‑1.


(4)    “Participant’s account balance” means the “Participant’s account balance”
as of the last Valuation Date in the calendar year immediately preceding the
Distribution calendar year (valuation calendar year) increased by the amount of
any contributions made and allocated or Forfeitures allocated to the account
balance as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. For this purpose, the Administrator may exclude contributions
that are allocated to the account balance as of dates in the valuation calendar
year after the Valuation Date, but that are not actually made during the
valuation calendar year. The account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution calendar year if distributed or
transferred in the valuation calendar year.







--------------------------------------------------------------------------------





(5)    “Required beginning date” means, with respect to any Participant, April 1
of the calendar year following the later of the calendar year in which the
Participant attains age 70 1/2 or the calendar year in which the Participant
retires, except that benefit distributions to a 5‑percent owner must commence by
April 1 of the calendar year following the calendar year in which the
Participant attains age 70 1/2.


(6)    “5‑percent owner” means a Participant who is a 5‑percent owner as defined
in Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2. Once distributions have
begun to a 5‑percent owner under this Section they must continue to be
distributed, even if the Participant ceases to be a 5‑percent owner in a
subsequent year. 6.8(e)(6)


(f)    Statutory (TEFRA) Transition Rules.


(1)    Notwithstanding the other provisions of this Section, other than the
spouse’s right of consent afforded under the Plan, distributions may be made on
behalf of any Participant, including a five percent (5%) owner, who has made a
designation in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and in accordance with all of the following
requirements (regardless of when such distribution commences):


(i)    The distribution by the Plan is one which would not have disqualified
such plan under Code Section 401(a)(9) as in effect prior to amendment by the
Deficit Reduction Act of 1984.


(ii)    The distribution is in accordance with a method of distribution
designated by the Participant whose interest in the plan is being distributed
or, if the Participant is deceased, by a Beneficiary of such Participant.


(iii)    Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.


(iv)    The Participant had accrued a benefit under the Plan as of December 31,
1983.


(v)    The method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.


(2)    A distribution upon death will not be covered by the transitional rule of
this subsection unless the information in the designation contains the required
information described above with respect to the distributions to be made upon
the death of the Participant.


(3)    For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Participant, or the Beneficiary, to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (1)(i) and (1)(v) of this subsection.


(4)    If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the Section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).


(5)    In the case in which an amount is transferred or rolled over from one
plan to another plan, the rules in Regulation Section 1.401(a)(9)‑8, Q&A‑14 and
Q&A‑15, shall apply.


6.9    DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL


In the event a distribution is to be made to a minor or incompetent individual,
then the Administrator may direct that such distribution be paid to the
court‑appointed legal guardian or any other person authorized under state law to
receive such distribution, or if none, then in the case of a minor Beneficiary,
to a parent of such Beneficiary, or to the custodian for such Beneficiary under
the Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted by
the laws of the state in which said Beneficiary resides. Such a payment to the
guardian, custodian or parent of a minor or incompetent individual shall fully
discharge the Trustee, Employer, and Plan from further liability on account
thereof.







--------------------------------------------------------------------------------





6.10    LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN


In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment Normal Retirement Age, remain unpaid solely by reason of the
inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.
Notwithstanding the foregoing, effective with respect to distributions made
after March 28, 2005, if the Plan provides for mandatory distributions and the
amount to be distributed to a Participant or Beneficiary does not exceed $1,000,
then the amount distributable may, in the sole discretion of the Administrator,
either be treated as a Forfeiture, or be paid directly to an individual
retirement account described in Code Section 408(a) or an individual retirement
annuity described in Code Section 408(b) at the time it is determined that the
whereabouts of the Participant or the Participant’s Beneficiary cannot be
ascertained. In the event a Participant or Beneficiary is located subsequent to
the Forfeiture, such benefit shall be restored, first from Forfeitures, if any,
and then from an additional Employer contribution if necessary. Upon Plan
termination, the portion of the distributable amount that is an eligible
rollover distribution as defined in Plan Section 6.15 may be paid directly to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b). However, regardless of the
preceding, a benefit that is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissible forfeiture under the Code.


6.11    PRE‑RETIREMENT DISTRIBUTION OF EMPLOYER CONTRIBUTIONS


At such time as a Participant shall have attained age 65, the Administrator, at
the election of the Participant who has not severed employment with the
Employer, shall direct the Trustee to distribute all or a portion of the amount
then credited to all accounts maintained on behalf of the Participant.


In the event that the Administrator makes such a distribution, the Participant
shall continue to be eligible to participate in the Plan on the same basis as
any other Employee. Any distribution made pursuant to this Section shall be made
in a manner consistent with Section 6.5, including, but not limited to, all
notice and consent requirements of Code Sections 417 and 411(a)(11) and the
Regulations thereunder.


Notwithstanding anything in this Section 6.11 to the contrary, any portion of a
Participant’s Account that is attributable to the Grayloc Products 401(k) Plan
as of December 31, 2005, shall be available for an in-service distribution
beginning on the date the Participant attains age 59½.


6.12    ADVANCE DISTRIBUTION FOR HARDSHIP


(a)    The Administrator, at the election of the Participant whether or not
currently employed as an Employee, shall direct the Trustee to distribute to any
Participant from the Vested portion of the Participant’s Account, excluding
amounts in the QACA Account and the Qualified Nonelective Contribution Account,
the amount necessary to satisfy the immediate and heavy financial need of the
Participant, subject to the limitations of this Section. Any distribution made
pursuant to this Section shall be deemed to be made as of the first day of the
Plan Year or, if later, the Valuation Date immediately preceding the date of
distribution. Any withdrawal made pursuant to this Section shall be deemed to be
on account of an immediate and heavy financial need of the Participant if the
withdrawal is for:


(1)    Expenses for (or necessary to obtain) medical care (for the Participant
or the spouse or dependent of the Participant) that would be deductible by the
Participant under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);


(2)    Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;


(3)    Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B));


(4)    Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post‑secondary education for
the Participant, the Participant’s spouse, children, or dependents (as defined
in Code Section 152, and, for taxable years beginning on or after January 1,
2005, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B));


(5)    Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence; or


(6)    Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).







--------------------------------------------------------------------------------





(b)    No distribution shall be made pursuant to this Section unless the
Administrator, based upon the Participant’s representation and such other facts
as are known to the Administrator, determines that all of the following
conditions are satisfied: 6.12(b)


(1)    The distribution is not in excess of the amount of the immediate and
heavy financial need of the Participant. The amount of the immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution;


(2)    The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer; and


(3)    The Plan, and all other plans maintained by the Employer, provide that
the Participant’s Elective Deferrals (and pre-tax and after‑tax contributions
permitted under another Employer plan, if any) will be suspended for at least
six (6) months after receipt of the hardship distribution or, the Participant,
pursuant to a legally enforceable agreement, will suspend Elective Deferrals to
the Plan (and pre-tax and after-tax contributions to all other plans maintained
by the Employer, if any) for at least six (6) months after receipt of the
hardship distribution;


(c)    Notwithstanding the above, distributions from the Participant’s “Elective
Deferral Account” pursuant to this Section shall be limited in amount, as of the
date of distribution, to the Participant’s “ Elective Deferral Account “ as of
the end of the last Plan Year ending before July 1, 1989, plus the sum of the
Participant’s Elective Deferrals after such date, reduced by the amount of any
previous distributions from this Account pursuant to this Section and Section
6.11.


(d)    Any distribution made pursuant to this Section shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.


(e)    Hardship distributions may be made from the Elective Deferral Account,
subject to the limitations noted above


6.13    QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION


All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any alternate payee under a
qualified domestic relations order. Furthermore, a distribution to an alternate
payee shall be permitted if such distribution is authorized by a qualified
domestic relations order, even if the affected Participant has not separated
from service and has not reached the earliest retirement age. For the purposes
of this Section, the terms “alternate payee,” “qualified domestic relations
order” and “earliest retirement age” shall have the meaning set forth under Code
Section 414(p).


6.14    RESERVED


6.15    DIRECT ROLLOVER


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
Retirement Savings Plan specified by the distributee in a direct rollover.


(a)Eligible rollover distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; any hardship distribution; and the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).


For distributions made after December 31, 2007, in addition to an “eligible
retirement savings plan” (as defined below), a Participant or Beneficiary may
elect to roll over directly an “eligible rollover distribution” to a Roth IRA
described in Code Section 408A(b).
(b)Eligible Retirement Savings Plan. An eligible Retirement Savings Plan is an
individual retirement account described in section 408(a) of the Code, an
individual retirement annuity described in section 408(b) of the Code, an
annuity plan described in section 403(a) of the Code, or a qualified trust
described in section 401(a) of the Code, an annuity contract described in
Section 403(b) of the Code that accepts the distributee’s eligible rollover
distribution, or an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or an agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.
However, in the case of an eligible rollover distribution to the surviving
spouse, an Eligible Retirement Savings Plan is an individual retirement account
or individual retirement annuity.







--------------------------------------------------------------------------------





(c)Distributee. A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are distributees with regard to the interest of the Spouse or
former Spouse.


(d)
Direct rollover. A direct rollover is a payment by the Plan to the eligible
Retirement Savings Plan specified by the distributee.



(e)Non- Spouse Beneficiary Rollover Rights. For distributions after December 31,
2006, a non-spouse beneficiary who is a “designated beneficiary” under section
401(a)(9)(E) of the Code and the Regulations thereunder, by a direct
trustee-to-trustee transfer (“direct rollover”), may roll over all or any
portion of his or her distribution to an Individual Retirement Account (IRA) the
beneficiary establishes for purposes of receiving the distribution. In order to
be able to roll over the distribution, the distribution otherwise must satisfy
the definition of an “eligible rollover distribution” under section 401(a)(31)
of the Code. Although a non-spouse beneficiary may roll over directly a
distribution as provided in Section 6.08(b)(4), the distribution, if made prior
to January 1, 2011, is not subject to the direct rollover requirements of
section 401(a)(31) of the Code (including section 401(a)(31)(B) of the Code),
the notice requirements of section 402(f) of the Code or the mandatory
withholding requirements of section 3405(c) of the Code. If a non-spouse
beneficiary receives a distribution from the Plan, the distribution is not
eligible for a 60-day (non-direct) rollover.


If the Participant’s named beneficiary is a trust, the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a designated beneficiary within the meaning of section
401(a)(9)(E) of the Code. A non-spouse beneficiary may not roll over an amount
that is a required minimum distribution, as determined under applicable Treasury
Regulations and other Internal Revenue Service guidance. If the Participant dies
before his or her required beginning date and the non-spouse beneficiary rolls
over to an IRA the maximum amount eligible for rollover, the beneficiary may
elect to use either the 5-year rule or the life expectancy rule, pursuant to
Treasury Regulations Section 1.401(a)(9)-3, A-4(c), in determining the required
minimum
(f)    Participant Notice. A Participant entitled to an eligible rollover
distribution must receive a written explanation of his/her right to a direct
rollover, the tax consequences of not making a direct rollover, and, if
applicable, any available special income tax elections. The notice must be
provided within the same 30‑to‑90 day timeframe applicable to the Participant
consent notice. The direct rollover notice must be provided to all Participants,
unless the total amount the Participant will receive as a distribution during
the calendar year is expected to be less than $200.


6.16    TRANSFER OF ASSETS FROM A MONEY PURCHASE PLAN


Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan permits a distribution prior to the
Employee’s attainment of Normal Retirement Age, death, disability, or severance
from employment, and prior to Plan termination, the optional form of benefit is
not available with respect to benefits attributable to assets (including the
post‑transfer earnings thereon) and liabilities that are transferred, within the
meaning of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to after‑tax voluntary employee contributions or to a
direct or indirect rollover contribution).


6.17    CORRECTIVE DISTRIBUTIONS


Nothing in this Article shall preclude the Administrator from making a
distribution to a Participant, to the extent such distribution is made to
correct a qualification defect in accordance with the corrective procedures
under any voluntary compliance program.


ARTICLE VII
AMENDMENT, TERMINATION, MERGERS AND LOANS




7.1    AMENDMENT


(a)    General rule on Employer amendment. The Employer shall have the right at
any time to amend this Plan, subject to the limitations of this Section.
However, any amendment which affects the rights, duties or responsibilities of
the Trustee or Administrator may only be made with the Trustee’s or
Administrator’s written consent. Any such amendment shall become effective as
provided therein upon its execution. The Trustee shall not be required to
execute any such amendment unless the amendment affects the duties of the
Trustee hereunder. The Employer’s Board of Directors alone, in its settlor
capacity, shall have the sole and exclusive right and power to amend, modify,
restrict or terminate the investment by Participants in Company Stock through
the ESOP.


(b)    Impermissible amendments. No amendment to the Plan shall be effective if
it authorizes or permits any part of the Trust Fund (other than such part as is
required to pay taxes and administration expenses) to be used for or diverted to
any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates, or causes any reduction in the amount credited to the
account of any Participant, or causes or permits any portion of the Trust Fund
to revert to or become property of the Employer.


(c)    Anti‑cutback restrictions. Except as permitted by Regulations (including
Regulation 1.411(d)‑4) or other IRS guidance, no Plan amendment or transaction
having the effect of a Plan amendment (such as a merger, plan transfer or
similar transaction) shall be





--------------------------------------------------------------------------------





effective if it eliminates or reduces any Section 411(d)(6) protected benefit or
adds or modifies conditions relating to Section 411(d)(6) protected benefits
which results in a further restriction on such benefits unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
The term “Section 411(d)(6) protected benefits” means benefits described in Code
Section 411(d)(6)(A), early retirement benefits and retirement‑type subsidies,
and optional forms of benefit. An amendment which has the effect of decreasing a
Participant’s Account balance with respect to benefits attributable to service
before the amendment shall be treated as reducing an accrued benefit. The
preceding shall not apply to a Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of his or her Account under a
particular optional form of benefit if the amendment provides a single‑sum
distribution form that is otherwise identical to the optional form of benefit
being eliminated or restricted. For this purpose, a single‑sum distribution form
is otherwise identical only if the single‑sum distribution form is identical in
all respects to the eliminated or restricted optional form of benefit (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement. 7.1(e)


7.2    TERMINATION


(a)    Termination of Plan. The Employer shall have the right at any time to
terminate the Plan by delivering to the Trustee and Administrator written notice
of such termination. Upon any full or partial termination, all amounts credited
to the affected Participants’ Accounts shall become 100% Vested as provided in
Section 6.4 and shall not thereafter be subject to forfeiture.


(b)    Distribution of assets. Upon the full termination of the Plan, the
Employer shall direct the distribution of the assets of the Plan to Participants
in a manner which is consistent with the provisions of Section 6.5 except that
no Participant or spousal consent is required. Distributions to a Participant
shall be made in cash or through the purchase of irrevocable nontransferable
deferred commitments from an insurer. Except as permitted by Regulations, the
termination of the Plan shall not result in the reduction of Section 411(d)(6)
protected benefits in accordance with Section 7.1(c).


(c)    Abandoned plan. If the Employer, in accordance with DOL guidance,
abandons the Plan, then the Trustee (or Insurer) or other party permitted to
take action as a qualified terminal administrator (QTA), may terminate the Plan
in accordance with applicable Department of Labor and IRS regulations and other
guidance.


7.3    MERGER, CONSOLIDATION OR TRANSFER OF ASSETS


This Plan may be merged or consolidated with, or its assets and/or liabilities
may be transferred to any other plan and trust, only if the benefits which would
be received by a Participant of this Plan, in the event of a termination of the
Plan immediately after such transfer, merger or consolidation, are at least
equal to the benefits the Participant would have received if the Plan had
terminated immediately before the transfer, merger or consolidation, and such
transfer, merger or consolidation does not otherwise result in the elimination
or reduction of any Section 411(d)(6) protected benefits in accordance with
Section 7.1(c).


7.4    LOANS TO PARTICIPANTS


(a)    Permitted loans. The Trustee (or the Administrator if the Trustee is a
nondiscretionary Trustee or if loans are treated as Participant directed
investments pursuant to this Plan) may, in the Trustee’s (or, if applicable, the
Administrator’s) sole discretion, make Plan loans to Participants or
Beneficiaries under the following circumstances: (1) loans shall be made
available to Participants and Beneficiaries on a reasonably equivalent basis;
(2) loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount that is made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for periodic repayment
over a reasonable period of time. Furthermore, no Plan loan shall exceed a
Participant’s Vested interest in the Plan.


(b)    Prohibited assignment or pledge. An assignment or pledge of any portion
of a Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance Contract purchased under the Plan, shall be treated as
a Plan loan under this Section.


(c)    Loan program. The Administrator shall be authorized to establish a
Participant Loan Program to provide for loans under the Plan. The Participant
Loan Program shall be established in accordance with Department of Labor
regulation Section 2550.408(b)‑1(d)(2) providing for loans by the Plan to
parties‑in‑interest under this Plan, such as Participants or Beneficiaries. In
order for the Administrator to implement such Participant Loan Program, a
separate written document forming a part of this Plan must be adopted, which
document shall specifically include, but need not be limited to, the following:


(1)    the identity of the person or positions authorized to administer the
Participant loan program;


(2)    a procedure for applying for loans;


(3)    the basis on which loans will be approved or denied;


(4)    limitations, if any, on the types and amounts of loans offered;





--------------------------------------------------------------------------------







(5)    the procedure under the program for determining a reasonable rate of
interest;


(6)    the types of collateral which may secure a Participant loan; and


(7)    the events constituting default and the steps that will be taken to
preserve Plan assets in the event such default.


Such Participant Loan Program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant Loan Program may be modified or
amended in writing from time to time without the necessity of amending this
Plan.


(d)    Loan default. Notwithstanding anything in this Plan to the contrary, if a
Participant or Beneficiary defaults on a Plan loan made pursuant to this Section
and such loan is secured by the Participant’s interest in the Plan, then, to the
extent provided in the Participant loan program, a Participant’s interest may be
offset by the amount subject to the security to the extent there is a
distributable event permitted by the Code or Regulations.


(e)    Loans subject to Plan terms. Notwithstanding anything in this Section to
the contrary, any Plan loans made prior to the date this amendment and
restatement is adopted shall be subject to the terms of the Plan in effect at
the time such loan was made.


ARTICLE VIII
TOP‑HEAVY




8.1    TOP‑HEAVY PLAN REQUIREMENTS


(a)    Top‑Heavy requirements. For any Top‑Heavy Plan Year, the Plan shall
provide the special vesting requirements of Code Section 416(b) pursuant to
Section 6.4 of the Plan and the minimum required allocation of Code
Section 416(c) pursuant to Section 4.4 of the Plan. 8.1(a)


(b)    Top‑Heavy exemption. Notwithstanding the provisions of the previous
subsection, the Top‑Heavy Plan Year requirements of this Article and Code
Section 416 shall not apply in any Plan Year in which the Plan consists solely
of ADP Test Safe Harbor Contributions which meet the requirements of Code
Section 401(k)(12), Matching Contributions which meet the requirements of Code
Section 401(m)(11) and Elective Deferrals.


8.2    DETERMINATION OF TOP‑HEAVY STATU


(a)    Definition of Top‑Heavy Plan. This Plan shall be a Top‑Heavy Plan if any
of the following conditions exists:


(1)    if the “top‑heavy ratio” for this Plan exceeds sixty percent (60%) and
this Plan is not part of any “required aggregation group” or “permissive
aggregation group”;


(2)    if this Plan is a part of a “required aggregation group” but not part of
a “permissive aggregation group” and the “top‑heavy ratio” for the group of
plans exceeds sixty percent (60%); or


(3)    if this Plan is a part of a “required aggregation group” and part of a
“permissive aggregation group” and the “top‑heavy ratio” for the “permissive
aggregation group” exceeds sixty percent (60%).


(b)    Top‑heavy ratio. “Top‑heavy ratio” means, with respect to a
“determination date”:


(1)    If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan (as defined in Code Section
408(k)) and the Employer has not maintained any defined benefit plan which
during the 5‑year period ending on the “determination date” has or has had
accrued benefits, the top‑heavy ratio for this plan alone or for the “required
aggregation group” or “permissive aggregation group” as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the “determination date” (including any part of any account
balance distributed in the 1‑year period ending on the “determination date”)
(5‑year period ending on the “determination date” in the case of a distribution
made for a reason other than severance from employment, death or disability and
in determining whether the Plan is top‑heavy for Plan Years beginning before
January 1, 2002), and the denominator of which is the sum of all account
balances (including any part of any account balance distributed in the 1‑year
period ending on the “determination date”) (5‑year period ending on the
“determination date” in the case of a distribution made for a reason other than
severance from employment, death or disability and in determining whether the
Plan is top‑heavy for Plan Years beginning before January 1, 2002), both
computed in accordance with Code Section 416 and the Regulations thereunder.





--------------------------------------------------------------------------------







Both the numerator and denominator of the top‑heavy ratio are increased to
reflect any contribution not actually made as of the “determination date,” but
which is required to be taken into account on that date under Code Section 416
and the Regulations thereunder.


(2)    If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the 5‑year period
ending on the “determination date” has or has had any accrued benefits, the
top‑heavy ratio for any “required aggregation group” or “permissive aggregation
group” as appropriate is a fraction, the numerator of which is the sum of
account balances under the aggregated defined contribution plan or plans for all
Key Employees, determined in accordance with (1) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the “determination date,” and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (1) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the “determination date,” all determined in accordance
with Code Section 416 and the Regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the top‑heavy
ratio are increased for any distribution of an accrued benefit made in the
1‑year period ending on the “determination date” (5‑year period ending on the
“determination date” in the case of a distribution made for a reason other than
severance from employment, death or disability and in determining whether the
Plan is top‑heavy for Plan Years beginning before January 1, 2002).


(3)    For purposes of (1) and (2) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
“valuation date” that falls within or ends with the 12‑month period ending on
the “determination date,” except as provided in Code Section 416 and the
Regulations thereunder for the first and second plan years of a defined benefit
plan. The account balances and accrued benefits of a participant (i) who is not
a Key Employee but who was a Key Employee in a prior year, or (ii) who has not
been credited with at least one Hour of Service with any Employer maintaining
the plan at any time during the 1‑year period (5‑year period in determining
whether the Plan is top‑heavy for Plan Years beginning before January 1, 2002)
ending on the “determination date” will be disregarded. The calculation of the
top‑heavy ratio, and the extent to which distributions, rollovers, and transfers
are taken into account will be made in accordance with Code Section 416 and the
Regulations thereunder. Deductible employee contributions will not be taken into
account for purposes of computing the top‑heavy ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the “determination dates” that fall within the same calendar year.


The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).


(4)    The calculation of top‑heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account, will be made in
accordance with Code Section 416 and the regulations thereunder.


(c)    Determination date. “Determination date” means, for any Plan Year
subsequent to the first Plan Year, the last day of the preceding Plan Year. For
the first Plan Year of the Plan, “determination date” means the last day of that
Plan Year.


(d)    Permissive aggregation group. “Permissive aggregation group” means the
“required aggregation group” of plans plus any other plan or plans of the
Employer or any Affiliated Employer which, when considered as a group with the
required aggregation group, would continue to satisfy the requirements of Code
Sections 401(a)(4) and 410.


(e)    Required aggregation group. “Required aggregation group” means: (1) each
qualified plan of the Employer or any Affiliated Employer in which at least one
Key Employee participates or participated at any time during the Plan Year
containing the determination date or any of the four preceding plan years
(regardless of whether the plan has terminated), and (2) any other qualified
plan of the Employer or any Affiliated Employer which enables a plan described
in (l) to meet the requirements of Code Sections 401(a)(4) or 410.


(f)    Valuation Date. “Valuation date” means the date elected by the Employer
as of which account balances or accrued benefits are valued for purposes of
calculating the “top‑heavy ratio.”


ARTICLE IX


EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS
 
9.1    ESOP PROVISIONS.


The ESOP Allocations for all Participants shall be considered and designated as
an employee stock ownership plan (collectively referred to as the “ESOP”). The
purpose of the ESOP is to allocate to Participants and their Beneficiaries an
ownership interest in the Company through distribution of Employer Securities
(or the fair market value of Employer Securities) following a Participant’s
Severance. Neither the





--------------------------------------------------------------------------------





Company, its officers, directors, Employees or shareholders, nor any fiduciary
of the Plan shall have any responsibility for the value of any stock or other
securities of the Company allocated to the Account of, or distributed to, any
Participant or Beneficiary hereunder; it being understood that such stock or
securities may decline in value or become wholly worthless due to risks and
circumstances which cannot be foreseen and which may not be within the control
of any such person or entities.


9.2    INVESTMENT IN EMPLOYER SECURITIES.


A principal purpose of the ESOP is to provide an avenue for Employees to acquire
Company Stock. Accordingly, the Committee will follow the Participant’s election
to invest in Company Stock by taking the Participant’s contributions made to the
ESOP in cash and other cash received for the ESOP by the Trustee and investing
primarily or exclusively in Company Stock. Purchases of Company Stock may be
made in the open market or, to the extent permitted by law, by purchases
directly from the Company or from shareholders of the Company. If Company Stock
is not available for purchase, or if the Trustee determines that the purchase of
additional Company Stock is not prudent or would not further the purposes of the
Plan, the Trustee shall, to the extent not inconsistent with the Plan’s
continued tax qualification as an employee stock ownership plan under Code
Section 4975(e)(7), invest the assets of the ESOP in securities or investments
other than Company Stock. The Trustee may maintain reserves in the Plan to
provide funds (A) for the payment of expenses from the Trust, and (B) for
distributions in cash. Such reserves may be invested in cash, savings accounts,
certificates of deposit and other similar cash equivalent investments, including
those of the Trustee, as well as any other authorized investment provided in the
Trust. For accounting purposes the Company Stock and the cash reserve shall be
combined into a unitized fund Company Stock fund. All purchases of Company Stock
shall be made at prices, which, in the judgment of the Trustee, do not exceed
the fair market value of such Company Stock at the time of purchase.


9.3    DIVIDENDS ON COMPANY STOCK


Dividends paid by the Company with respect to shares of Company Stock held by
the ESOP shall, in the discretion of the Company, be (i) paid in cash directly
to the Participants in the ESOP or their Beneficiaries, (ii) paid to the ESOP
and distributed in cash to the Participants in the ESOP or their Beneficiaries
no later than ninety days after the close of the Plan Year in which such
dividends are paid, or (iii) at the election of each Participant in the ESOP or
his Beneficiary, either (a) payable as provided in clause (i) or (ii) above, or
(b) paid to the Plan and reinvested in Company Stock in the ESOP, as provided in
Code Section 404(k) and accompanying regulations and guidance. A Participant’s
election to receive cash payment of dividends on Company Stock as provided in
this Section 9.3 shall be made in the manner and time indicated by the
Committee.


Cash dividends received on shares of Company Stock will be allocated to the
Participant’s ESOP Allocations in his Account based on the number of shares of
Company Stock held in each such Account, unless the Participant elects to
receive such dividends in cash pursuant to this Section.


The Participant shall in all cases be given the opportunity to elect to receive
dividend distributions in the form of cash, or have those dividends reinvested
in the Plan. If the Participant fails to specify his or her election on or
before the date of the ex-dividend date, then the Participant will be deemed to
have elected to have those dividends reinvested into his or her Account within
the Plan.


9.4    ESOP DIVERSIFICATION


A Participant may, at his discretion, diversify his ESOP Allocations in his
Account at any time in accordance with the Plan. Participants shall be provided
complete instructions on their ability to diversify Employer Securities in
accordance with all requirements of Section 401(a)(35).


9.5    VOTING RIGHTS


Each Participant or Beneficiary shall be entitled to direct the Trustee as to
how to vote the shares of Company Stock that are allocated to his Account. The
Committee will direct the Trustee as to the voting of the shares that have been
allocated to Participants’ Accounts but no direction has been received.


9.6    FORMS OF DISTRIBUTION


(a)Subject to the provisions of paragraph (c), the Committee may, in its
absolute discretion, determine whether a Participant’s Distributable Benefit
shall be made in the form of Company Stock or in the form of cash.


(b)“Distributable Benefit” means a Participant’s total benefits in the Plan that
is determined based on the number of shares of Company Stock allocated to the
Participant’s Accounts, and by applying the value (if any) of his ESOP
Allocations not invested in shares of Company Stock towards the purchase of
Company Stock, with the objective of obtaining the maximum number of whole
shares of Company Stock for distribution to the Participant by combining any
fractional shares so acquired with any fractional shares credited to his
Accounts.


(c)In the event that the Committee shall determine that a Participant’s
Distributable Benefit is to be paid in the form of a cash distribution, the
Committee shall notify the Participant in advance of making such a distribution.
The Participant shall have a reasonable





--------------------------------------------------------------------------------





period of time after receiving the notice, not to exceed two weeks without
Committee approval, in which to elect instead to receive his Distributable
Benefit in the form of Company Stock.


9.7    PUT OPTION


Solely in the event that a Distributee receives a distribution consisting in
whole or in part of Company Stock that at the time of the distribution thereof
is not Freely Tradeable Stock (or which ceases to be Freely Tradeable Stock
during the time periods specified below), the distributed Company Stock shall be
subject to a put option (“Put Option”) as set forth in this Section.


(a)For purposes of this Article VIII, “Distributee” means:


(1)The Participant or Beneficiary (including an Alternate Payee under certain
circumstances detailed herein) receiving the distribution of the Company Stock;


(2)Any other party to whom the stock is transferred by gift or by reason of
death; and


(3)The trustee of an individual retirement account (as defined under Code
Section 408) or of a tax-qualified retirement plan to which all or any portion
of the distributed Company Stock is transferred pursuant to a tax-free
“rollover” transaction satisfying the requirements of Code Section 402.


(b)“Freely Tradeable Stock” means Company Stock that, at the time of reference
is “Publicly Traded” as that term is defined under Treasury Regulation Section
54.4975-(b)(1)(iv) and is not subject to a “Trading Limitation” as that term is
defined under Treasury Regulation Section 54.4975-7(b)(10).


(c)During the sixty (60) day period following the date the Company Stock first
becomes distributable, the Distributee shall have the right to require the
Company to purchase all or a portion of the distributed Company Stock held by
the Distributee. A Distributee shall exercise this right by giving written
notice to the Company of the number of shares of distributed Company Stock that
the Distributee intends to sell to the Company. This notice must be given within
the sixty (60) day period following the date the Company Stock first becomes
distributable. The purchase price to be paid for the Company Stock shall be its
fair market value determined as of the Valuation Date coincident with or
immediately preceding the date of the distribution.


(d)If a Distributee does not exercise his Put Option right under paragraph (c),
the option right shall temporarily lapse. Upon the expiration of the sixty (60)
day period following the Accounting Date of the Plan Year in which the sixty
(60) day option period expires, the Company shall provide the non-electing
Distributee (if he is then a shareholder of record) with a notice (the “Notice
of Value”) indicating the fair market value of the Company Stock, determined by
an independent appraiser who meets the requirements of Code Section
401(a)(28)(C). During the sixty (60) day period following receipt of the Notice
of Value, the Distributee shall have the right to require the Company to
purchase all or any portion of the distributed Company Stock with the purchase
price based on the amount stated in the Notice of Value. If a Distributee fails
to exercise his option right under this paragraph with respect to any portion of
the distributed Company Stock, no further options shall be applicable under this
Plan with respect to the stock, and the Company shall have no further purchase
obligations.


(e)In the event that a Distributee shall exercise a Put Option, then the Company
shall have the option of paying the purchase price of the Company Stock which is
subject to the Put Option (“Option Stock”) under either of the following
methods:


(1)A lump sum payment of the purchase price within thirty days after the date
upon which the Put Option is exercised (“Exercise Date”); or


(2)A series of six equal installment payments, with the first payment to be made
within thirty days following the Exercise Date and the five remaining payments
to be made on the five (5) anniversary dates of the Exercise Date.


If the Company elects to pay the purchase price of the Option Stock under the
installment method, the Company shall, within thirty days after the Exercise
Date, give the Distributee the Company’s promissory note for the full, unpaid
balance of the option price. This note shall provide adequate security, state a
rate of interest reasonable under the circumstances, and provide that the full
amount of the note shall accelerate and become due immediately in the event that
the Company defaults in the payment of a scheduled installment payment.


(f)The Put Option shall be effective solely against the Company and shall not
obligate the Plan in any manner. The Plan may, with the Company’s consent, elect
to purchase any Company Stock that otherwise must be purchased by the Company
pursuant to a Distributee’s exercise of his Put Option.


(g)Except as is expressly provided above with respect to any distributed Company
Stock that is not Freely Tradeable Stock, no Participant shall have any Put
Option rights with respect to Company Stock distributed under this Plan, and
neither the Company nor this Plan shall have any obligation whatsoever to
purchase any distributed Company Stock from any Participant or other
Distributee.





--------------------------------------------------------------------------------







9.8    APPLICATION OF ARTICLE IX TO NON-ESOP ALLOCATION


Notwithstanding anything in the Plan to the contrary, the provisions of Section
9.4, 9.5, 9.6 and 9.7 of this Article shall apply in full to the Non-ESOP
Allocations.


ARTICLE X


MISCELLANEOUS




10.1    PARTICIPANT’S RIGHTS


This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.


10.2    ALIENATION OF BENEFITS


(a)    General rule. Subject to the exceptions provided below, and as otherwise
permitted by the Code and the Act, no benefit which shall be payable to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized, except to such extent as may be required by law.


(b)    Exception for loans. Subsection (a) shall not apply to the extent a
Participant or Beneficiary is indebted to the Plan, by reason of a loan made
pursuant to Section 7.4. At the time a distribution is to be made to or for a
Participant’s or Beneficiary’s benefit, such proportion of the amount to be
distributed as shall equal such indebtedness shall be paid to the Plan, to apply
against or discharge such indebtedness. Prior to making a payment, however, the
Participant or Beneficiary must be given written notice by the Administrator
that such indebtedness is to be so paid in whole or part from the Participant’s
Account. If the Participant or Beneficiary does not agree that the indebtedness
is a valid claim against the Vested Participant’s Account, the Participant or
Beneficiary shall be entitled to a review of the validity of the claim in
accordance with procedures provided in Sections 2.8 and 2.9.


(c)    Exception for QDRO. Subsection (a) shall not apply to a qualified
domestic relations order defined in Code Section 414(p), and those other
domestic relations orders permitted to be so treated by the Administrator under
the provisions of the Retirement Equity Act of 1984. The Administrator shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant shall be treated as the spouse or surviving
spouse for all purposes under the Plan.


(d)    Exception for certain debts to Plan. Subsection (a) shall not apply to an
offset to a Participant’s accrued benefit against an amount that the Participant
is ordered or required to pay the Plan with respect to a judgment, order, or
decree issued, or a settlement entered into in accordance with Code
Sections 401(a)(13)(C) and (D).


With respect to distributions from the Participant’s Pre‑Retirement Survivor
Annuity Account, if the Participant has a spouse at the time at which the offset
is to be made:


(1)    either such spouse has consented in writing to such offset and such
consent is witnessed by a notary public or representative of the Plan (or it is
established to the satisfaction of a Plan representative that such consent may
not be obtained by reason of circumstances described in Code
Section 417(a)(2)(B)), or an election to waive the right of the spouse to either
a qualified joint and survivor annuity or a qualified Pre‑Retirement Survivor
Annuity is in effect in accordance with the requirements of Code Section 417(a),


(2)    such spouse is ordered or required in such judgment, order, decree or
settlement to pay an amount to the Plan in connection with a violation of
fiduciary duties, or


(3)    in such judgment, order, decree or settlement, such spouse retains the
right to receive the survivor annuity under a qualified joint and survivor
annuity provided pursuant to Code Section 401(a)(11)(A)(i) and under a qualified
Pre‑Retirement Survivor Annuity provided pursuant to Code
Section 401(a)(11)(A)(ii).







--------------------------------------------------------------------------------





10.3    CONSTRUCTION AND INTERPRETATION OF PLAN


(a)    Applicable state laws. This Plan shall be construed and enforced
according to the Code, the Act and the laws of the State of Texas, other than
its laws respecting choice of law, to the extent not pre-empted by Federal law.


(b)    Single subsections. This Plan may contain single subsections. The
existence of such single subsections shall not constitute scrivener’s errors.


(c)    Separate Accounts. Unless otherwise specified by a particular provision,
the term “separate account” does not require a separate fund, only a notational
entry in a recordkeeping system.


10.4    GENDER AND NUMBER


(a)    Masculine and feminine. Wherever any words are used herein in the
masculine, feminine or neuter gender, they shall be construed as though they
were also used in another gender in all cases where they would so apply.


(b)    Singular and plural. Whenever any words are used herein in the singular
or plural form, they shall be construed as though they were also used in the
other form in all cases where they would so apply.


10.5    LEGAL ACTION
In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.


10.6    PROHIBITION AGAINST DIVERSION OF FUNDS


(a)    General rule. Except as provided below and otherwise specifically
permitted by law, it shall be impossible by operation of the Plan or of the
Trust, by termination of either, by power of revocation or amendment, by the
happening of any contingency, by collateral arrangement or by any other means,
for any part of the corpus or income of any Trust Fund maintained pursuant to
the Plan or any funds contributed thereto to be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their
Beneficiaries.


(b)    Mistake of fact. In the event the Employer shall make an excessive
contribution under a mistake of fact pursuant to Act Section 403(c)(2)(A), the
Employer may demand repayment of such excessive contribution at any time within
one (1) year following the time of payment and the Trustees shall return such
amount to the Employer within the one (1) year period. Earnings of the Plan
attributable to the contributions may not be returned to the Employer but any
losses attributable thereto must reduce the amount so returned.


(c)    Contribution conditioned on deductibility. Except as otherwise provided
by a particular Plan provision, any contribution by the Employer to the Plan is
conditioned upon the deductibility of the contribution by the Employer under the
Code and, to the extent any such deduction is disallowed, the Employer may,
within one (1) year following the final determination of the disallowance,
whether by agreement with the Internal Revenue Service or by final decision of a
competent jurisdiction, demand repayment of such disallowed contribution and the
Trustee shall return such contribution within one (1) year following the
disallowance. Earnings of the Plan attributable to the contribution may not be
returned to the Employer, but any losses attributable thereto must reduce the
amount so returned.


10.7    EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE


The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.


10.8    INSURER’S PROTECTIVE CLAUSE


Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.







--------------------------------------------------------------------------------





10.9    RECEIPT AND RELEASE FOR PAYMENTS
Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer.


10.10    ACTION BY THE EMPLOYER


Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.


10.11    NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY


The named Fiduciaries of this Plan are (1) the Employer, (2) the Administrator,
(3) the Trustee and (4) any Investment Manager appointed hereunder. The named
Fiduciaries shall have only those specific powers, duties, responsibilities, and
obligations as are specifically given them under the Plan including, but not
limited to, any agreement allocating or delegating their responsibilities, the
terms of which are incorporated herein by reference. In general, the Employer
shall have the sole responsibility for making the contributions provided for
under Section 4.1; and shall have the authority to appoint and remove the
Trustee and the Administrator; to formulate the Plan’s funding policy and
method; and to amend or terminate, in whole or in part, the Plan. The
Administrator shall have the sole responsibility for the administration of the
Plan, including, but not limited to, the items specified in Article II of the
Plan, as the same may be allocated or delegated thereunder. The Administrator
shall act as the named Fiduciary responsible for communicating with the
Participant according to the Participant Direction Procedures. The Trustee shall
have the sole responsibility of management of the assets held under the Trust,
except to the extent directed pursuant to Article II or with respect to those
assets, the management of which has been assigned to an Investment Manager, who
shall be solely responsible for the management of the assets assigned to it, all
as specifically provided in the Plan. Each named Fiduciary warrants that any
directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan, authorizing or providing for such
direction, information or action. Furthermore, each named Fiduciary may rely
upon any such direction, information or action of another named Fiduciary as
being proper under the Plan, and is not required under the Plan to inquire into
the propriety of any such direction, information or action. It is intended under
the Plan that each named Fiduciary shall be responsible for the proper exercise
of its own powers, duties, responsibilities and obligations under the Plan as
specified or allocated herein. No named Fiduciary shall guarantee the Trust Fund
in any manner against investment loss or depreciation in asset value. Any person
or group may serve in more than one Fiduciary capacity.


10.12    HEADINGS


The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.


10.13    APPROVAL BY INTERNAL REVENUE SERVICE


Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax‑exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year after the date the initial
qualification is denied, and the Plan shall terminate, and the Trustee shall be
discharged from all further obligations. If the disqualification relates to an
amended plan, then the Plan shall operate as if it had not been amended.


10.14    ELECTRONIC MEDIA


The Administrator may use telephonic or electronic media to satisfy any notice
requirements required by this Plan, to the extent permissible under regulations
(or other generally applicable guidance). In addition, a Participant’s consent
to an immediate distribution may be provided through telephonic or electronic
means, to the extent permissible under regulations (or other generally
applicable guidance). The Administrator also may use telephonic or electronic
media to conduct plan transactions such as enrolling Participants, making (and
changing) deferral elections, electing (and changing) investment allocations,
applying for Plan loans, and other transactions, to the extent permissible under
regulations (or other generally applicable guidance).


10.15    PLAN CORRECTION


The Administrator in conjunction with the Employer may undertake such correction
of Plan errors as the Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Code Section 401(a) or to correct a
fiduciary breach under the Act. Without limiting the Administrator’s authority
under the prior sentence, the Administrator, as it determines to be reasonable
and appropriate, may undertake correction of Plan document, operational,
demographic and employer eligibility failures under a method described in the
Plan or under the IRS Employee Plans Compliance Resolution System (“EPCRS”) or
any successor program to EPCRS. The Administrator, as it





--------------------------------------------------------------------------------





determines to be reasonable and appropriate, also may undertake or assist the
appropriate Fiduciary or Plan official in undertaking correction of a fiduciary
breach, including correction under the DOL Voluntary Fiduciary Correction
Program (“VFC”) or any successor program to VFC. For example, to correct an
operational error, the Administrator may require the Trustee to distribute
Elective Deferrals or Vested Matching Contributions, including earnings, from
the Plan where such amounts result from an operational error other than a
failure of Code Section 415 or Code Section 402(g).


10.16    UNIFORMITY


All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.


ARTICLE XI
PARTICIPATING EMPLOYERS


11.1    ADOPTION BY OTHER EMPLOYERS


Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an Affiliated
Employer or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.


11.2    REQUIREMENTS OF PARTICIPATING EMPLOYERS


(a)    Same Trustee for all. Each such Participating Employer shall be required
to use the same Trustee as provided in this Plan.


(b)    Holding and investing assets. The Trustee may, but shall not be required
to, commingle, hold and invest as one Trust Fund all contributions made by
Participating Employers, as well as all increments thereof.


(c)    Payment of expenses. Unless the Employer otherwise directs, any expenses
of the Plan which are to be paid by the Employer or borne by the Trust Fund
shall be paid by each Participating Employer in the same proportion that the
total amount standing to the credit of all Participants employed by such
Employer bears to the total standing to the credit of all Participants.


11.3    DESIGNATION OF AGENT


Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word “Employer”
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.


11.4    EMPLOYEE TRANSFERS


In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.


11.5    PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES


Any contribution or Forfeiture subject to allocation during each Plan Year shall
be allocated only among those Participants of the Employer or Participating
Employers making the contribution or by which the forfeiting Participant was
employed. However, if the contribution is made, or the forfeiting Participant
was employed, by an Affiliated Employer, such contribution or Forfeiture shall
be allocated among all Participants of all Participating Employers who are
Affiliated Employers in accordance with the provisions of this Plan. On the
basis of the information furnished by the Administrator, the Trustee shall keep
separate books and records concerning the affairs of each Participating Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Employer. The Trustee may, but need not, register Contracts so as
to evidence that a particular Participating Employer is the interested Employer
hereunder, but in the event of an Employee transfer from one Participating
Employer to another, the employing Participating Employer shall immediately
notify the Trustee thereof.


11.6    AMENDMENT


Any Participating Employer that is an Affiliated Employer hereby authorizes the
Employer to make amendments on its behalf, unless otherwise agreed among all
affected parties. If a Participating Employer is not an Affiliated Employer,
then amendment of this Plan by the Employer at any time when there shall be a
Participating Employer shall, unless otherwise agreed to by the affected
parties, only be by the





--------------------------------------------------------------------------------





written action of each and every Participating Employer and with the consent of
the Trustee where such consent is necessary in accordance with the terms of this
Plan.


11.7    DISCONTINUANCE OF PARTICIPATION


Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan at any time. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustee. The Employer shall have the right to
discontinue or revoke the participation in the Plan of any Participating
Employer by providing 45 days’ notice to such Participating Employer. The
Trustee shall thereafter transfer, deliver and assign Contracts and other Trust
Fund assets allocable to the Participants of such Participating Employer to such
new Trustee as shall have been designated by such Participating Employer, in the
event that it has established a separate qualified retirement plan for its
employees provided, however, that no such transfer shall be made if the result
is the elimination or reduction of any Section 411(d)(6) protected benefits as
described in Section 7.1(e). If a separate plan has not been established, at the
time of such continuance or revocation for whatever reason, the assets and
liabilities, Contracts and other Trust Fund assets allocable to such
Participating Employer’s participation in this Plan shall be spun off pursuant
to Code Section 414(l) and such spun off assets shall constitute a retirement
plan of the Participating Employer with such Participating Employer becoming
sponsor and the individual who has signed the Supplemental Participation
Agreement on behalf of the Participating Employer becoming Trustee for this
purpose. Such individual shall agree to this appointment by virtue of signing
the Supplemental Participation Agreement. If such individual is no longer an
Employee of the Participating Employer, then the Participating Employer shall
appoint a Trustee. If no successor is designated, the Trustee shall retain such
assets for the Employees of said Participating Employer pursuant to the
provisions of the Trust. In no such event shall any part of the corpus or income
of the Trust Fund as it relates to such Participating Employer be used for or
diverted for purposes other than for the exclusive benefit of the Employees of
such Participating Employer.


11.8    ADMINISTRATOR’S AUTHORITY


The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.


11.9    PROVISIONS APPLIED SEPARATELY (OR JOINTLY) FOR PARTICIPATING
NON‑AFFILIATED EMPLOYERS


(a)    Separate status. The Plan Administrator will apply the definition of
Compensation and perform the tests listed in this Section, separately for each
Participating Employer other than an Affiliated Employer of such Participating
Employer. For this purpose, the Employees of each Participating Employer (and
its Affiliated Employers), and their allocations and accounts, shall be treated
as though they were in separate plan. Any correction action, such as additional
contributions or corrective distributions, shall only affect the Employees of
the Participating Employer (and its Affiliated Employers, if any). The tests
subject to this separate treatment are:


(1)    Nondiscrimination testing as described in Code Section 401(a)(4) and the
applicable Regulations.


(2)    Coverage testing as described in Code Section 410(b) and the Regulations.


(3)    Status as a Highly Compensated Employee under Section 1.31.


(b)    Joint status. The following tests shall be performed for the plan as
whole, without regard to employment by a particular Participating Employer:


(1)    Applying the annual addition limitation in Section 4.5, including the
related Compensation definition.


(2)    Applying the Code Section 402(g) limitation in Section 4.2.


(3)    Applying the limit on Catch‑Up Contributions in Section 4.2.


11.10    TOP-HEAVY APPLIED SEPARATELY FOR PARTICIPATING NON‑AFFILIATED EMPLOYERS


The Plan will apply the Top‑Heavy Plan provisions separately to each
Participating Employer other than an Affiliated Employer of such Participating
Employer. The Plan will be considered separate plans for each Participating
Employer and its Employees for purposes of determining whether such a separate
plan is top‑heavy under Section 8.1 or is entitled to the exemption described in
such Section. For purposes of applying this Article to a Participating Employer,
the Participating Employer and any entity which is an Affiliated Employer to
that Participating Employer shall be the “Employer” for purposes of Section 8.1,
and the terms “Key Employee” and “Non‑Key Employee” shall refer only to the
Employees of that Participating Employer and/or its Affiliated Employers. If
such a Participating Employer’s separate plan is top‑heavy, then:


(a)    Highest contribution rate. The Plan Administrator shall determine the
highest Key Employee contribution rate under Section 4.4(g) by reference to the
Key Employees and their allocations in the separate plan of that Participating
Employer;





--------------------------------------------------------------------------------







(b)    Top‑Heavy minimum allocation. The Plan Administrator shall determine the
amount of any required top‑heavy minimum allocation separately for that separate
plan under Section 4.4(g); and


(c)    Plan which will satisfy. The Participating Employer shall make any
additional contributions Section 4.4(g) requires.






IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.


Oceaneering International, Inc.




/s/ DAVID K. LAWRENCE    
EMPLOYER


    





--------------------------------------------------------------------------------









PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Grayloc Products, L.L.C.
EIN: 74-1547292


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Sponsoring Employer”), and Grayloc Products, L.L.C. (hereinafter referred to as
the “Participating Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on
January 1, 2006, and has continued as a Participating Employer uninterrupted to
the effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)    Wherever a right or obligation is imposed upon an “Employer” by the terms
of the Plan, the same shall extend to the Participating Employer as an
“Employer” under the Plan and shall be separate and distinct from that imposed
upon the Sponsoring Employer. It is the intention of the parties that the
Participating Employer shall be a party to the Plan and treated in all respects
as an Employer thereunder, with its employees to be considered as the Employees
or Participants, as the case may be, thereunder. However, the participation of
the Participating Employer in the Plan shall in no way diminish, augment,
modify, or in any way affect the rights and duties of the Sponsoring Employer,
its Employees, or Participants, under the Plan.
(2)    The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto.


(3)    All actions required by the Plan to be taken by an Employer shall be
effective with respect to the Participating Employer if taken by the Sponsoring
Employer, and, pursuant to the Plan, the Participating Employer hereby
irrevocably designates the Sponsoring Employer as its agent for such purposes.
(4)    The Participating Employer hereby represents that it is an entity
eligible to participate in a governmental plan as defined in Section 414(d) of
the Internal Revenue Code and Section 3(32) of the Employee Retirement





--------------------------------------------------------------------------------





Income Security Act of 1974.


IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




GRAYLOC PRODUCTS, L.L.C.




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER





--------------------------------------------------------------------------------











PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Nauticos Corporation
EIN: 52-1485754


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Sponsoring Employer”), and Nauticos Corporation (hereinafter referred to as the
“Participating Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on April
22, 2003, and has continued as a Participating Employer uninterrupted to the
effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)    Wherever a right or obligation is imposed upon an “Employer” by the terms
of the Plan, the same shall extend to the Participating Employer as an
“Employer” under the Plan and shall be separate and distinct from that imposed
upon the Sponsoring Employer. It is the intention of the parties that the
Participating Employer shall be a party to the Plan and treated in all respects
as an Employer thereunder, with its employees to be considered as the Employees
or Participants, as the case may be, thereunder. However, the participation of
the Participating Employer in the Plan shall in no way diminish, augment,
modify, or in any way affect the rights and duties of the Sponsoring Employer,
its Employees, or Participants, under the Plan.
(2)    The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto.


(3)    All actions required by the Plan to be taken by an Employer shall be
effective with respect to the Participating Employer if taken by the Sponsoring
Employer, and, pursuant to the Plan, the Participating Employer hereby
irrevocably designates the Sponsoring Employer as its agent for such purposes.
(4)    The Participating Employer hereby represents that it is an entity
eligible to participate in a governmental





--------------------------------------------------------------------------------





plan as defined in Section 414(d) of the Internal Revenue Code and Section 3(32)
of the Employee Retirement Income Security Act of 1974.


IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




NAUTICOS CORPORATION




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER





--------------------------------------------------------------------------------









PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Oceaneering Services S. de R.L. de C.V.
EIN: ____________________


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Sponsoring Employer”), and Oceaneering Services S. de R.L. de C.V. (hereinafter
referred to as the “Participating Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on
November 4, 2002, and has continued as a Participating Employer uninterrupted to
the effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)    Wherever a right or obligation is imposed upon an “Employer” by the terms
of the Plan, the same shall extend to the Participating Employer as an
“Employer” under the Plan and shall be separate and distinct from that imposed
upon the Sponsoring Employer. It is the intention of the parties that the
Participating Employer shall be a party to the Plan and treated in all respects
as an Employer thereunder, with its employees to be considered as the Employees
or Participants, as the case may be, thereunder. However, the participation of
the Participating Employer in the Plan shall in no way diminish, augment,
modify, or in any way affect the rights and duties of the Sponsoring Employer,
its Employees, or Participants, under the Plan.
(2)    The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto.


(3)    All actions required by the Plan to be taken by an Employer shall be
effective with respect to the Participating Employer if taken by the Sponsoring
Employer, and, pursuant to the Plan, the Participating Employer hereby
irrevocably designates the Sponsoring Employer as its agent for such purposes.
(4)    The Participating Employer hereby represents that it is an entity
eligible to participate in a governmental plan as defined in Section 414(d) of
the Internal Revenue Code and Section 3(32) of the Employee Retirement





--------------------------------------------------------------------------------





Income Security Act of 1974.


IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




OCEANEERING SERVICES S. de R.L. de C.V.




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER





--------------------------------------------------------------------------------











PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Reflange, Inc.
EIN: ________________


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Sponsoring Employer”), and Reflange, Inc. (hereinafter referred to as the
“Participating Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on April
8, 2003, and has continued as a Participating Employer uninterrupted to the
effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)    Wherever a right or obligation is imposed upon an “Employer” by the terms
of the Plan, the same shall extend to the Participating Employer as an
“Employer” under the Plan and shall be separate and distinct from that imposed
upon the Sponsoring Employer. It is the intention of the parties that the
Participating Employer shall be a party to the Plan and treated in all respects
as an Employer thereunder, with its employees to be considered as the Employees
or Participants, as the case may be, thereunder. However, the participation of
the Participating Employer in the Plan shall in no way diminish, augment,
modify, or in any way affect the rights and duties of the Sponsoring Employer,
its Employees, or Participants, under the Plan.
(2)    The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto.


(3)    All actions required by the Plan to be taken by an Employer shall be
effective with respect to the Participating Employer if taken by the Sponsoring
Employer, and, pursuant to the Plan, the Participating Employer hereby
irrevocably designates the Sponsoring Employer as its agent for such purposes.
(4)    The Participating Employer hereby represents that it is an entity
eligible to participate in a governmental





--------------------------------------------------------------------------------





plan as defined in Section 414(d) of the Internal Revenue Code and Section 3(32)
of the Employee Retirement Income Security Act of 1974.


IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




REFLANGE, INC.




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER





--------------------------------------------------------------------------------









PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Oceaneering Asset Integrity, Inc.
EIN: 38-3770288


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Participating Employer”), and Oceaneering Asset Integrity, Inc., formerly known
as AGR Group Field Operations, Inc. (hereinafter referred to as the “Sponsoring
Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on March
1, 2012, and has continued as a Participating Employer uninterrupted to the
effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)
Wherever a right or obligation is imposed upon an “Employer” by the terms of the
Plan, the same shall extend to the Participating Employer as an “Employer” under
the Plan and shall be separate and distinct from that imposed upon the
Sponsoring Employer. It is the intention of the parties that the Participating
Employer shall be a party to the Plan and treated in all respects as an Employer
thereunder, with its employees to be considered as the Employees or
Participants, as the case may be, thereunder. However, the participation of the
Participating Employer in the Plan shall in no way diminish, augment, modify, or
in any way affect the rights and duties of the Sponsoring Employer, its
Employees, or Participants, under the Plan.

(2)
The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer,






--------------------------------------------------------------------------------





except as otherwise expressly provided herein or in any amendment that may
subsequently be adopted hereto.
(3)
All actions required by the Plan to be taken by an Employer shall be effective
with respect to the Participating Employer if taken by the Sponsoring Employer,
and, pursuant to the Plan, the Participating Employer hereby irrevocably
designates the Sponsoring Employer as its agent for such purposes.

(4)
The Participating Employer hereby represents that it is an entity eligible to
participate in a governmental plan as defined in Section 414(d) of the Internal
Revenue Code and Section 3(32) of the Employee Retirement Income Security Act of
1974.

IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




Oceaneering Asset Integrity, INC.




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER









--------------------------------------------------------------------------------







PARTICIPATION AGREEMENT
FOR THE
OCEANEERING RETIREMENT INVESTMENT PLAN




Participating Employer: Norse Cutting & Abandonment, Inc.
EIN: 33-1118352


This Participation Agreement is made and entered into as of January 1, 2013,
between Oceaneering International, Inc. (hereinafter referred to as the
“Participating Employer”), and Norse Cutting & Abandonment, Inc. (hereinafter
referred to as the “Sponsoring Employer”).


WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high‑caliber fellow employees;
and


WHEREAS, the Sponsoring Employer has established and maintains a retirement plan
known as the Oceaneering Retirement Investment Plan (the “Plan”), for the
benefit of its employees and the employees of several participating employers (a
copy of the Plan is attached hereto as Exhibit “A” and made a part hereof by
reference); and


WHEREAS, Section 10.1 of the Plan provides that a participating employer may,
with the consent of the Sponsoring Employer, adopt the Plan and participate
therein by a properly executed document evidencing said intent of said
participating employer; and


WHEREAS, the Participating Employer original became a party to the Plan on
January 1, 2012, and has continued as a Participating Employer uninterrupted to
the effective date of this participant agreement;


NOW, THEREFORE, the Participating Employer hereby continues its participation in
the Plan, effective as of January 1, 2013, as such Plan is represented by the
amended and restated plan document dated January 1, 2013, and the Sponsoring
Employer hereby consents to such adoption and participation upon the following
terms:


(1)
Wherever a right or obligation is imposed upon an “Employer” by the terms of the
Plan, the same shall extend to the Participating Employer as an “Employer” under
the Plan and shall be separate and distinct from that imposed upon the
Sponsoring Employer. It is the intention of the parties that the Participating
Employer shall be a party to the Plan and treated in all respects as an Employer
thereunder, with its employees to be considered as the Employees or
Participants, as the case may be, thereunder. However, the participation of the
Participating Employer in the Plan shall in no way diminish, augment, modify, or
in any way affect the rights and duties of the Sponsoring Employer, its
Employees, or Participants, under the Plan.

(2)
The execution of this Agreement by this Participating Employer shall be
construed as the adoption of the Plan in every respect as if said Plan had this
date been executed by the Participating Employer,






--------------------------------------------------------------------------------





except as otherwise expressly provided herein or in any amendment that may
subsequently be adopted hereto.


(3)
All actions required by the Plan to be taken by an Employer shall be effective
with respect to the Participating Employer if taken by the Sponsoring Employer,
and, pursuant to the Plan, the Participating Employer hereby irrevocably
designates the Sponsoring Employer as its agent for such purposes.

(4)
The Participating Employer hereby represents that it is an entity eligible to
participate in a governmental plan as defined in Section 414(d) of the Internal
Revenue Code and Section 3(32) of the Employee Retirement Income Security Act of
1974.

IN WITNESS WHEREOF, the Participating Employer and the Sponsoring Employer have
caused this Participation Agreement to be executed in their respective names on
the day and date first above written.




NORSE CUTTING & ABANDONMENT, INC.




By /s/ ROBERT P. MINGOIA    
PARTICIPATING EMPLOYER




OCEANEERING INTERNATIONAL, INC.




By /s/ ROBERT P. MINGOIA    
SPONSORING EMPLOYER





--------------------------------------------------------------------------------











FIRST AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Pursuant to Section 7.1 of the Oceaneering Retirement Investment Plan (the
“Plan”), Oceaneering International, Inc. hereby amends the Plan effective as of
June 1, 2014 as follows:
The last paragraph of Section 1.33 shall be amended to read as follows:
“For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd., Nauticos
Corporation; Reflange, Inc., Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC, ABB Vetco Gray, Frog AGV Systems Inc., and AIRSIS.”
The third paragraph of Section 1.48 shall be amended to read as follows:
“In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems, Inc.; and AIRSIS shall be
recognized for purposes of eligibility, vesting and allocations.”
Section 4.8(a) shall be amended by adding the following to the end thereof:
“In addition, the Plan may accept rollovers of participant loans of participants
who had a loan from one of the acquired plans of companies listed in the third
paragraph of Section 1.48.”
IN WITNESS WHEREOF, Oceaneering International, Inc. has caused the First
Amendment to the Oceaneering Retirement Investment Plan to be executed by its
duly authorized officers on this 4th day of June, 2014, but to be effective as
of June 1, 2014.
OCEANEERING INTERNATIONAL, INC.
By:/s/ MARVIN J. MIGURA
Title: Executive Vice President





--------------------------------------------------------------------------------









SECOND AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Oceaneering International, Inc., a Delaware corporation (the “Company”), having
established the Oceaneering Retirement Investment Plan, as amended and restated
effective January 1, 2013, and as thereafter amended (the “Plan”), and having
reserved the right under Section 7.1 thereof to amend the Plan, does hereby
amend Section 6.11 of the Plan in its entirety, effective as of January 1, 2015,
to read as follows:
“6.11    Pre-Retirement Distribution of Contributions
A Participant who is age 59½ or older and who has not severed employment with
the Employer may elect, in the form and manner prescribed by the Administrator,
to have the Administrator direct the Trustee to distribute all or a portion of
the Participant’s Accounts that are vested. In the event that the Administrator
makes such an in-service distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a lump sum payment
and charged and withdrawn pro-rata from the Participant’s Accounts.
Notwithstanding any provision in this Section to the contrary, to the extent any
amounts attributable to a Participant’s Accounts collateralizes a loan under
Section 7.4, such collateralized amounts shall not be eligible for in-service
withdrawal under this Section.”
IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 3rd day of December, 2014, but
effective as of January 1, 2015.
OCEANEERING INTERNATIONAL, INC.
By: /s/ DAVID K. LAWRENCE    
Name:    David K. Lawrence
Title:    Senior Vice President, General Counsel
and Secretary





--------------------------------------------------------------------------------









THIRD AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Oceaneering International, Inc., a Delaware corporation (the “Company”), having
established the Oceaneering Retirement Investment Plan, as amended and restated
effective January 1, 2013, and as thereafter amended (the “Plan”), and having
reserved the right under Section 7.1 thereof to amend the Plan, hereby amends
the Plan, effective as of January 1, 2016, as follows:
1.Article I of the Plan is hereby amended to add the following new definitions
thereto in alphabetical order and renumber the remaining Sections in Article I
(with all affected references in the Plan amended accordingly):
“1.60    ‘Roth Contribution’ means any contributions made to the Plan at the
election of the Participant in lieu of cash Compensation as “Roth Contributions”
pursuant to Section 4.2(c). The references to “Elective Deferrals” in the second
and third sentences in the definition of “Elective Deferrals” in Section 1.17
shall be deeded to include a Participant’s Roth Contributions for any taxable
year.
1.61    ‘Roth Contribution Account’ means the separate account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Roth Contributions.
Amounts in the Roth Contribution Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 4.2(d).
1.62    ‘Roth Rollover Account’ means a separate Rollover Account established
and maintained by the Administrator for each Participant with respect to such
Participant’s interest in the Plan resulting from the Participant’s Roth
Rollover Contributions.
1.63    ‘Roth Rollover Contributions’ means a rollover from another Roth account
under an applicable retirement plan described in Code Section 402A(e)(1) by a
Participant in accordance with Section 4.8(f).”
2.Section 1.1 of the Plan is hereby amended to redesignate clause “(f)” as
clause “(h)” and reletter the remaining clauses in Section 1.1 (with all
affected references in the Plan amended accordingly) and add the following new
clauses “(f)” and “(g)”to read as follows:
“(f)    the Roth Contribution Account;
(g)    the Roth Rollover Account;”
3.The first sentence in Section 1.8 of the Plan is hereby amended to read as
follows:
“1.8    ‘Catch-Up Contribution’ means, effective January 1, 2008, Elective
Deferrals and, effective January 1, 2016, Roth Contributions made to the Plan by
a Catch-Up Eligible Participant during any taxable year of such Participant that
are in excess of:





--------------------------------------------------------------------------------





(a)    a statutory dollar limit on Elective Deferrals and Roth Contributions or
Annual Additions as provided in Code Sections 401(a)(30), 402(h), 403(b), 408,
415(c), or 457(b)(2) (without regard to Code Section 457(b)(3)), as applicable;
or
(b)    Plan limit on Elective Deferrals and Roth Contributions which is not a
limit provided in (a) above.”
4.The sentence immediately following clause (c) in the third paragraph of the
definition of “Compensation” in Section 1.11 of the Plan is hereby amended to
read as follows:
“Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded for all purposes other than for purposes of salary deferral
elections and/or Roth Contributions pursuant to Section 4.2.”
5.Section 1.59 of the Plan is hereby amended to read as follows:
“1.59
‘Rollover Account’ means the separate account established and maintained by the
Administrator for each Participant with respect to such Participant’s interest
in the Plan resulting from amounts that are rolled over from another plan or
Individual Retirement Account in accordance with Section 4.8. Amounts in the
Rollover Account are nonforfeitable when made. References to the term Rollover
Account includes a separate Roth Rollover Account, except as otherwise
provided.”

6.Section 4.2 of the Plan is hereby amended to add the following new subsection
(c) and renumber the remaining subsections in Section 4.2 (with all affected
references in the Plan amended accordingly):
“(c)    Qualified Roth Contributions. Effective January 1, 2016, a Participant
may elect to irrevocably designate all or a portion of his Compensation that he
would otherwise be eligible to defer as deferral elections as Roth Contributions
as provided in this Section 4.2(c). This Section 4.2(c) is intended to meet the
requirements of a ‘Qualified Roth Contribution Program’ under Code Section 402A
and the applicable Treasury Regulations and guidance issued by the Internal
Revenue Service. A Participant’s Roth Contributions shall be in lieu of (and not
in addition to) all or a portion of his Elective Deferrals contributed to the
Plan for a payroll period and shall be elected in the form and manner prescribed
by the Administrator.
Except as expressly provided in the Plan, notwithstanding any other provisions
to the contrary, for purposes of the Plan, Roth Contributions shall be
considered, treated and subject to the same requirements as Elective Deferrals,
including, but not limited to, the requirements in this Section 4.2, except
that:
(1)    A Participant may elect that 0% to 80% (in whole percentages) of his
Compensation for a payroll period be treated as a Roth Contribution; provided,
however, that such amount would eligible to be contributed as a deferral
elections and that the total of his Elective Deferrals and Roth Contributions
shall not exceed 80% of his Compensation for any payroll period. A Participant
may change his Roth Contribution percentage or cease making Roth Contributions
in the same manner as he is permitted to make such changes for Elective
Deferrals under the Plan.





--------------------------------------------------------------------------------





(2)    Qualified Nonelective Contributions made to the Plan under Section 4.1(c)
shall be limited solely to Elective Deferrals.
(3)    If the Administrator determines that a Participant’s Elective Deferrals
under the Plan should be reduced, or may be increased, the Administrator may
permit the Participant to designate the application of such reduction or
increase between the Participant’s Roth Contribution percentage and Elective
Deferral percentage, if applicable.
(4)    If a Participant has made Roth Contributions and/or Elective Deferrals
during a Plan Year and Excess Contributions are distributable to the Participant
under Section 4.5 for such Plan Year, such Excess Contribution amounts shall be
distributed to the Participant first from the Participant’s Elective Deferral
Account and second from the Participant’s Roth Contribution Account.
(5)    For purposes of Section 6.15, if an eligible rollover distribution
includes Roth Contribution amounts, the term eligible retirement savings plan
means, with respect to such Roth Contribution amounts, a qualified trust
described in Code Section 401(a) which separately accounts for such Roth
Contributions or a Roth IRA as defined in Code Section 408A.
(6)    Roth Contributions shall be eligible for hardship and in-service
withdrawals under Sections 6.11 and 6.12, respectively, and loans under Section
7.4.
(7)    A Participant’s Roth Contributions, and any earnings and losses thereon,
shall be allocated to the Participant’s Roth Contribution Account and shall be
held in such account until such time as all amounts are withdrawn or distributed
in accordance with the terms of the Plan.
(8)    Provided the requirements of Code Section 402A and the applicable
Treasury Regulations and guidance issued by the Internal Revenue Service are
satisfied, payment or distribution of amounts from a Participant’s Roth
Contribution Account shall be treated as ‘Qualified Distributions’ within the
meaning of Code Section 402A(d)(2).
(9)    If a Participant has made Roth Contributions and Elective Deferrals to
the Plan during a Plan Year in which such Participant has Excess Deferrals, such
Excess Deferral amounts shall be distributed to the Participant first from the
Participant’s Elective Deferral Account and second from the Participant’s Roth
Contribution Account.”
7.Section 4.2(h) of the Plan (formerly subsection (j) prior to redesignation by
Paragraph 6 above) is hereby amended to read as follows:
“(h)    Procedures to implement Elective Deferrals and/or Roth Contributions.
The Employer and the Administrator may adopt a procedure to implement the salary
reduction elections for Elective Deferrals and Roth Contributions provided for
herein. If such procedure is adopted, then the procedure shall include (and
shall not be limited to) the following:





--------------------------------------------------------------------------------





(1)    A Participant must make an initial salary deferral election to make
Elective Deferrals and/or Roth Contribution, or an election to receive cash in
lieu of such salary deferral election, unless the Employer has implemented an
automatic deferral election feature. If the Participant fails to make an initial
salary deferral election to make Elective Deferrals and/or Roth Contribution, or
an election to receive cash in lieu of a salary deferral election, if the
automatic deferral election applies, then such Participant may thereafter make
an election in accordance with the rules governing modifications. The
Participant shall make such an election by entering into a salary reduction
agreement with the Employer and filing such agreement with the Administrator.
Such election shall initially be effective beginning with the pay period
following the acceptance of the salary reduction agreement by the Administrator
(or as soon thereafter as practical), shall not have retroactive effect and
shall remain in force until revoked.
(2)    A Participant may modify a prior salary deferral election to make
Elective Deferrals and/or Roth Contribution at any time during the Plan Year and
concurrently make a new election by filing a notice with the Administrator (in
accordance with procedures established by the Administrator) within a reasonable
time before the pay period for which such modification is to be effective. Any
modification shall be implemented as soon as practical after being accepted by
the Administrator, shall not have retroactive effect and shall remain in force
until revoked.
(3)    A Participant may elect to prospectively revoke the Participant’s salary
reduction election in its entirety at any time during the Plan Year by providing
the Administrator with thirty (30) days written notice of such revocation (or
upon such shorter notice period as may be acceptable to the Administrator). Such
revocation shall become effective as of the beginning of the first pay period
coincident with or next following the expiration of the notice period (or as
soon thereafter as practical).
(4)    Any notices or required actions under this Section 4.2(c) may be provided
or made in accordance with Section 10.14.”
8.Section 4.8 of the Plan is hereby amended to add the following new subsection
(f) and renumber the remaining subsections in Section 4.8 (with all affected
references in the Plan amended accordingly):
“(f)    Requirements for Roth Rollover Contributions. The Plan will accept a
Roth Rollover Contribution to a Roth Rollover Account under this Plan if it is a
direct rollover from another Roth elective deferral account under an applicable
retirement plan described in Code Section 402A(e)(1) and only to the extent the
rollover is permitted under the rules of Code Section 402(c). The Administrator,
in its discretion, shall determine in every instance whether the foregoing
criteria have been met prior to acceptance of any such contribution. The
Administrator may request of the Eligible Employee any documents or evidence it
deems necessary and may seek the advice of counsel to assist it in making such a
determination. Roth Rollover Contributions shall be paid to the Trustee in cash
or such other form of payment as may be approved by the Administrator in its
discretion. A Roth Rollover Contribution shall be delivered to the Trustee as
soon as practicable, but in no event later than 60 days after the amount thereof
was received by the Eligible Employee. The Administrator or its delegate shall
establish a Roth Rollover Account on behalf of the Eligible Employee to record
the





--------------------------------------------------------------------------------





amount of his or her Roth Rollover Contribution. An Eligible Employee’s Roth
Rollover Account shall be 100% Vested at all times and shall not be subject to
Forfeiture for any reason.”
9.Section 4.8(g)(1) of the Plan (formerly subsection (f)(1) prior to
redesignation by Paragraph 8 above) is hereby amended to read as follows:
“(1)
The term ‘rollover’ means: (i) pre-tax amounts transferred to this Plan directly
from another “eligible retirement plan;” (ii) pre-tax distributions received by
an Employee from other ‘eligible retirement plans’ which are eligible for
tax-free rollover to an ‘eligible retirement plan’ and which are transferred by
the Employee to this Plan within sixty (60) days following receipt thereof;
(iii) any other pre-tax amounts which are eligible to be rolled over to this
Plan pursuant to the Code; and (iv) Roth 401(k) contributions transferred to
this Plan directly from another ‘eligible retirement plan’. Rollovers to the
Plan may not include after-tax contributions (other than Roth Rollover
Contributions as provided in Section 4.8).”



IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 5th day of October, 2015, but
effective as of January 1, 2016.
OCEANEERING INTERNATIONAL, INC.


By:    
Name:        
Title:    





--------------------------------------------------------------------------------





    


FOURTH AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Oceaneering International, Inc., a Delaware corporation (the “Company”), having
established the Oceaneering Retirement Investment Plan, as amended and restated
effective January 1, 2013, and as thereafter amended (the “Plan”), and having
reserved the right under Section 7.1 thereof to amend the Plan, does hereby
amend the Plan, effective as of January 1, 2016, to read as follows:
1.The last paragraph of Section 1.33 of the Plan is hereby to read as follows:
“For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; and C & C
Technologies, Inc.”
2.The third paragraph of Section 1.48 of the Plan is hereby amended to read as
follows:
“In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; and C & C
Technologies, Inc. shall be recognized for purposes of eligibility, vesting and
allocations.”
3.Section 3.1(a) of the Plan is hereby amended to add the following sentence to
the end thereof:
“Notwithstanding the foregoing, an Eligible Employee who (i) was eligible to
participate in the C & C Technologies, Inc. 401(k) Profit Sharing Plan
immediately prior to January 1, 2016 and (ii) is an Eligible Employee as of
January 1, 2016 will be eligible to commence participation in the Plan as of
January 1, 2016, regardless of whether a 3 month Period of Service has been
completed as of such date.”
4.Section 6.4(b) of the Plan is hereby amended to add the following new clause
(3) to the end thereof:
“(3)    The Vested portion of the (i) employer matching contribution account
(“C&C Plan Matching Contributions”) and (ii) employer profit sharing
contribution account (“C&C Plan Profit Sharing Contributions”) of a Participant
under the C & C Technologies, Inc. 401(k) Profit Sharing Plan that was
transferred to the Plan effective as of January 1, 2016, as reflected in a
Participant’s Transfer Account, shall be determined in accordance with the
following vesting schedule:







--------------------------------------------------------------------------------





Vesting Schedule
Periods of Service    Percentage


Less than 2        0 %
2            20%
3            40%
4            60%
5            80%
6            100%


Any portion of a Participant’s C&C Plan Matching Contributions and/or C&C Plan
Profit Sharing Contributions that are forfeited shall be Forfeitures subject to
the applicable provisions of the Plan governing the treatment of Forfeitures.”
IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 27th day of October, 2015, but
effective as of January 1, 2016.
OCEANEERING INTERNATIONAL, INC.


By:    
Name:
David K. Lawrence

Title:
Senior Vice President, General Counsel

and Secretary







--------------------------------------------------------------------------------





FIFTH AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Oceaneering International, Inc., a Delaware corporation (the “Company”), having
established the Oceaneering Retirement Investment Plan, as amended and restated
effective January 1, 2013, and as thereafter amended (the “Plan”), and having
reserved the right under Section 7.1 thereof to amend the Plan, does hereby
amend the Plan, effective as of the dates set forth below, to read as follows:
Effective as of October 17, 2016:
5.The last paragraph of the definition of “Hour of Service” in Section 1.33 of
the Plan (prior to renumbering by Paragraphs 3 and 4 of this Amendment) is
hereby amended to read as follows:
“For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; C&C Technologies,
Inc.; and Blue Ocean Technologies, LLC.”
6.The third paragraph of the definition of “Period of Service” in Section 1.46
of the Plan (prior to renumbering by Paragraphs 3 and 4 of this Amendment) is
hereby amended to read as follows:
“In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; C&C Technologies,
Inc. and Blue Ocean Technologies, LLC shall be recognized for purposes of
eligibility, vesting and allocations.”
Effective as of January 1, 2017:
1.The definition of “Administrator” in Section 1.3 of the Plan is hereby amended
to read as follows:
“1.3
‘Administrator’ means the Advisory Committee of the Company or such other
person, committee or entity designated by the Company pursuant to Section 2.2 to
administer the Plan on behalf of the Company, and if no such person, committee
or entity is so designated, then the Company.”

2.Each instance of the term “Employer” shall be replaced with the term “Company”
in each of Sections 1.4, 1.35 (as renumbered by Paragraphs 3 and 4 of this
Amendment), 3.6, 4.8(d), 4.9(e), 10.13, 10.15, 11.6 and 11.7 and Articles II and
VII of the Plan.
3.Article I of the Plan is hereby amended to add a new definition of “Company”
as Section 1.11 to read as follows and all subsequent sections in Article I, and
references thereto in the Plan, are renumbered accordingly:





--------------------------------------------------------------------------------





“1.11
‘Company’ means Oceaneering International, Inc., a corporation, with principal
offices in the State of Texas, and any successor and any predecessor which has
maintained this Plan.”

4.Sections 1.14, 1.26, 1.30, and 1.69 of the Plan (prior to renumbering by
Paragraph 3 of this Amendment) are hereby deleted and all subsequent sections in
Article I, and references thereto in the Plan, are renumbered accordingly.
5.The definition of “Employer” in Section 1.21 of the Plan (as renumbered by
Paragraphs 3 and 4 of this Amendment) is hereby amended to read as follows:
“1.21
‘Employer’ means the Company and each Participating Employer.”

6.The definition of “Matching Contribution” in Section 1.36 of the Plan (as
renumbered by Paragraphs 3 and 4 of this Amendment) is hereby amended to read as
follows:
“1.36
‘Matching Contribution’ means any Employer matching contributions made at the
Employer’s discretion to the Plan based on a Participant’s Elective Deferrals
and Roth Contributions as provided for in Section 4. l(b) of this Plan.”

7.The definition of “Participating Employer” in Section 1.45 of the Plan (as
renumbered by Paragraphs 3 and 4 of this Amendment) is hereby amended to read as
follows:
“1.45
‘Participating Employer’ means an entity who adopts the Plan pursuant to Section
11.1, with such adopting entities set forth on Appendix A hereto.”

8.The first sentence of Section 2.2 of the Plan is hereby amended to read as
follows:
“The Advisory Committee of the Company shall be the Administrator.”
9.The last paragraph of Section 2.9 of the Plan is hereby amended to read as
follows:
“If the Administrator, pursuant to the claims review procedure, makes a final
written determination denying a Participant’s or Beneficiary’s benefit claim,
then in order to preserve the claim, the Participant or Beneficiary must file an
action with respect to the denied claim not later than one hundred eighty (180)
days following the date of the Administrator’s final determination, or the
Participant’s or Beneficiary’s right to bring such a legal or equitable action
will be waived. Further, a Participant or Beneficiary must exhaust all
administrative remedies set forth in Sections 2.8 and 2.9 before the Participant
or Beneficiary may bring any such legal or equitable action.”
10.Section 4.1(a) of the Plan is hereby amended to read as follows:
“(a)
Salary reductions. The amount that all Participants’ Compensation was reduced
pursuant to (i) Section 4.2(a), which amount shall be Elective Deferrals and/or
(ii) Section 4.2(c), which amount shall be Roth Contributions.”

11.The third sentence of Section 4.1(b) of the Plan is hereby amended to read as
follows:
“Participants who make Elective Deferrals and/or Roth Contributions at any time
during the applicable payroll period shall be eligible to share in the
allocation of the Matching Contributions.”





--------------------------------------------------------------------------------





12.Section 4.4(b) of the Plan is hereby amended to add a new clause (2) to read
as follows and all subsequent clauses, and references thereto in the Plan, are
renumbered accordingly:
“(2)
Roth Contributions. With respect to the Roth Contributions made pursuant to
Section 4.1(a), to each Participant’s Roth Contribution Account.”

13.The last sentence of Section 6.1 of the Plan is hereby amended to read as
follows:
“Upon a Participant’s Retirement Date, or as soon thereafter as is practicable,
the Administrator shall direct the distribution, at the election of the
Participant, of the Participant’s Vested interest in the Plan in accordance with
Section 6.5.”
14.The second paragraph of Section 6.4(a) of the Plan is hereby amended to read
as follows:
“Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in a distributable event had the
Terminated Participant remained in the employ of the Employer (upon the
Participant’s death, Disability or Normal Retirement). However, at the election
of the Participant, the Administrator shall direct the distribution of all or a
portion (no less than $1,000) of the Vested portion of the Terminated
Participant’s Account as soon as administratively feasible after termination of
employment. Any distribution under this paragraph shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.”
15.Section 6.4(b)(1) of the Plan is hereby amended to read as follows:
“(1)
The Elective Deferral Account, Roth Contribution Account and the Qualified
Nonelective Contribution Account shall be 100% Vested regardless of a
Participant’s number of whole year Periods of Service.”

16.The first paragraph of Section 6.5 of the Plan is hereby amended to read as
follows:
“Unless otherwise elected by the Participant or the Beneficiary, the Plan will
pay all distributable benefits in the form of a single lump sum payment of the
Participant’s entire Vested Account or a partial distribution thereof not less
than $1,000 (or the remainder of the Participant’s Vested Account), subject to
the time restrictions for making payments under Section 6.8. If the Participant
elects to receive a partial distribution, then the amount distributed shall be
charged to, and paid from, the Terminated Participant’s Accounts on a pro-rata
basis. The Participant or spousal Beneficiary may choose to have the account
distributed in the form of equal installment payments. The installments may be
paid in a monthly, quarterly or annual payment format at the election of the
Participant or spousal Beneficiary, and the installments may extend over a
period of time that does not exceed the time restrictions for making payments
under Section 6.8.”
17.Each instance of the term “Committee” shall be replaced with the term
“Administrator” in Article IX of the Plan.
18.The first three sentences of Section 10.11 of the Plan are hereby amended to
read as follows:
“The named Fiduciaries of this Plan are (1) the Company, (2) the Administrator,
(3) the Trustee and (4) any Investment Manager appointed hereunder. The named
Fiduciaries shall have only those specific powers, duties, responsibilities, and
obligations as are specifically given them





--------------------------------------------------------------------------------





under the Plan including, but not limited to, any agreement allocating or
delegating their responsibilities, the terms of which are incorporated herein by
reference. In general, the Employer shall have the sole responsibility for
making the contributions provided for under Section 4.1; and the Company shall
have the authority to appoint and remove the Trustee and the Administrator; to
formulate the Plan’s funding policy and method; and to amend or terminate, in
whole or in part, the Plan.”
19.The Plan is hereby amended to add a new “Appendix A” to the end thereof to
read as follows:
“OCEANEERING RETIREMENT INVESTMENT PLAN
Appendix A
As of January 1, 2017, the following entities are Participating Employers in the
Plan:
•
Grayloc Products, L.L.C.

•
Nauticos Corporation

•
Oceaneering Services S. de R.L. de C.V.

•
Reflange, Inc.

•
Oceaneering Asset Integrity, Inc.

•
Norse Cutting & Abandonment, Inc.

•
Oceaneering Mobile Workforce, LLC”





IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 28th day of December 2016, but
effective as of the dates set forth above.
OCEANEERING INTERNATIONAL, INC.


By:    
Name:
David K. Lawrence

Title:
Senior Vice President, General Counsel

and Secretary







